UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	November 30, 2012 Item 1. Schedule of Investments: Putnam Emerging Markets Equity Fund The fund's portfolio 11/30/12 (Unaudited) COMMON STOCKS (96.9%) (a) Shares Value Aerospace and defense (0.5%) Embraer SA ADR (Brazil) 6,318 $157,508 Airlines (1.1%) Turk Hava Yollari (Turkey) (NON) 122,268 359,924 Auto components (2.6%) Hyundai Mobis (South Korea) 2,074 546,823 Hyundai Wia Corp. (South Korea) 1,938 325,729 Automobiles (4.2%) Brilliance China Automotive Holdings, Inc. (China) (NON) 310,000 377,190 Hyundai Motor Co. (South Korea) 888 184,923 Kia Motors Corp. (South Korea) 8,811 503,672 Tata Motors, Ltd. (India) 70,539 354,608 Beverages (0.8%) Companhia de Bebidas das Americas (AmBev) ADR (Preference) (Brazil) 6,622 275,541 Building products (0.2%) Sung Kwang Bend Co., Ltd. (South Korea) 2,459 56,656 Chemicals (2.2%) China BlueChemical, Ltd. (China) 300,000 187,350 Honam Petrochemical Corp. (South Korea) 1,032 204,427 LG Chemical, Ltd. (South Korea) 1,278 368,228 Commercial banks (18.9%) Agricultural Bank of China, Ltd. (China) 758,000 332,533 Banco Santander Brasil SA ADS (Brazil) 32,674 218,589 Bank Mandiri (Persero) Tbk PT (Indonesia) 441,500 379,671 China Construction Bank Corp. (China) 808,000 619,277 CIMB Group Holdings Berhad (Malaysia) 136,000 334,212 Grupo Financiero Banorte SAB de CV (Mexico) 72,211 412,101 Hana Financial Group, Inc. (South Korea) 9,730 301,914 ICICI Bank, Ltd. (India) 14,734 297,917 Industrial and Commercial Bank of China, Ltd. (China) 1,125,000 759,174 Itau Unibanco Holding SA ADR (Preference) (Brazil) 14,920 226,038 Kasikornbank PCL NVDR (Thailand) 51,300 312,581 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 543,500 399,403 Sberbank of Russia ADR (Russia) 59,353 702,146 Security Bank Corp. (Philippines) 43,210 173,199 Siam Commercial Bank PCL (Thailand) 55,700 294,925 Turkiye Garanti Bankasi AS (Turkey) 85,404 405,309 Turkiye Halk Bankasi AS (Turkey) 24,169 234,000 Communications equipment (0.5%) Wistron NeWeb Corp. (Taiwan) 110,963 177,975 Computers and peripherals (1.0%) Pegatron Corp. (Taiwan) (NON) 264,000 344,379 Construction and engineering (2.3%) China Railway Group, Ltd. Class H (China) 487,000 283,395 CTCI Corp. (Taiwan) 114,000 217,375 Daelim Industrial Co., Ltd. (South Korea) 1,955 142,448 Samsung Engineering Co., Ltd. (South Korea) 980 146,613 Construction materials (3.0%) CEMEX SAB de CV ADR (Mexico) (NON) 25,100 223,390 China Shanshui Cement Group, Ltd. (China) 335,000 228,659 PT Indocement Tunggal Prakarsa Tbk (Indonesia) 124,000 300,516 Siam Cement PCL NVDR (Thailand) 20,600 265,135 Diversified financial services (1.1%) BM&F Bovespa SA (Brazil) 36,700 220,530 FirstRand, Ltd. (South Africa) 50,159 163,898 Diversified telecommunication services (0.6%) China Communications Services Corp., Ltd. (China) 386,000 217,151 Electric utilities (1.8%) Manila Electric Co. (Philippines) 53,370 341,965 Power Grid Corp. of India, Ltd. (India) 130,165 282,130 Electrical equipment (1.1%) Dongfang Electric Corp., Ltd. (China) 95,600 162,824 Harbin Electric Co., Ltd. (China) 236,000 195,190 Electronic equipment, instruments, and components (3.5%) Hollysys Automation Technologies, Ltd. (China) (NON) 25,898 281,252 Hon Hai Precision Industry Co., Ltd. (Taiwan) 161,679 518,637 TPK Holding Co., Ltd. (Taiwan) 15,000 239,554 Tripod Technology Corp. (Taiwan) 73,900 152,867 Energy equipment and services (2.1%) Eurasia Drilling Co., Ltd. GDR (Russia) 6,880 223,944 Ezion Holdings, Ltd. (Singapore) 199,000 235,585 Sapurakencana Petroleum Bhd (Malaysia) (NON) 280,500 261,145 Food and staples retail (1.6%) Magnit OJSC GDR (Russia) 9,337 329,409 Walmart De Mexico SAB de CV Ser. V (Mexico) 67,688 212,430 Food products (2.1%) First Resources, Ltd. (Singapore) 109,000 190,210 Golden Agri-Resources, Ltd. (Singapore) 354,000 191,414 M Dias Branco SA (Brazil) 5,853 195,109 Tongaat Hulett, Ltd. (South Africa) 10,114 144,479 Gas utilities (0.8%) China Resources Gas Group, Ltd. (China) 120,000 258,884 Health-care providers and services (0.5%) Sinopharm Group Co. (China) 57,600 178,741 Hotels, restaurants, and leisure (0.9%) Alsea SAB de CV (Mexico) (NON) 93,500 161,421 Home Inns & Hotels Management, Inc. ADR (China) (NON) 5,600 150,528 Household durables (1.6%) Haier Electronics Group Co., Ltd. (China) (NON) 200,000 274,574 Woongjin Coway Company, Ltd. (South Korea) 6,910 254,614 Industrial conglomerates (1.3%) Alliance Global Group, Inc. (Philippines) 1,108,400 441,842 Insurance (1.6%) Discovery Holdings, Ltd. (South Africa) 31,306 196,525 Porto Seguro SA (Brazil) 31,583 333,005 Internet software and services (1.7%) Tencent Holdings, Ltd. (China) 9,400 307,099 Yandex NV Class A (Russia) (NON) 11,886 259,353 IT Services (0.8%) HCL Technologies, Ltd. (India) 23,563 284,385 Machinery (0.4%) China Automation Group, Ltd. (China) 647,000 151,102 Media (1.6%) Grupo Televisa, S.A.B ADR (Mexico) 15,000 355,050 Major Cineplex Group PCL (Thailand) 301,100 193,277 Metals and mining (2.9%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 5,617 219,119 Polyus Gold International, Ltd. (Russia) (NON) 70,521 232,750 Vale SA ADR (Preference) (Brazil) 20,414 348,875 Vale SA ADR (Brazil) 10,733 187,076 Multiline retail (0.5%) Mitra Adiperkasa Tbk PT (Indonesia) 210,000 155,418 Oil, gas, and consumable fuels (7.3%) Cairn India, Ltd. (India) 42,972 260,739 CNOOC, Ltd. (China) 264,000 564,775 Gazprom OAO ADR (Russia) 18,058 160,536 Gazprom OAO ADR (Russia) 7,564 67,320 Lukoil OAO ADR (Russia) 13,679 861,093 Pacific Rubiales Energy Corp. (Colombia) 12,011 262,021 Petroleo Brasileiro SA ADR (Preference) (Brazil) 17,906 314,250 Pharmaceuticals (1.0%) Glenmark Pharmaceuticals, Ltd. (India) (NON) 41,817 333,375 Real estate management and development (4.8%) Amata Corp. PLC (Thailand) 461,800 234,737 BR Malls Participacoes SA (Brazil) 22,771 292,523 BR Properties SA (Brazil) 12,800 150,955 C C Land Holdings, Ltd. (China) 643,203 222,418 China Overseas Grand Oceans Group, Ltd. (China) 323,000 347,997 China Overseas Land & Investment, Ltd. (China) 134,000 396,803 Road and rail (1.4%) JSL SA (Brazil) 38,985 229,882 Localiza Rent a Car SA (Brazil) 14,630 243,400 Semiconductors and semiconductor equipment (8.4%) Samsung Electronics Co., Ltd. (South Korea) 1,604 2,082,675 SK Hynix, Inc. (South Korea) (NON) 20,320 457,873 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 88,889 301,967 Specialty retail (0.7%) Foschini Group, Ltd. (The) (South Africa) 17,631 253,843 Textiles, apparel, and luxury goods (0.8%) Compagnie Financiere Richemont SA (Switzerland) 34,673 268,206 Thrifts and mortgage finance (2.4%) Housing Development Finance Corp., Ltd. (HDFC) (India) (NON) 32,483 503,712 LIC Housing Finance, Ltd. (India) (NON) 61,696 301,363 Wireless telecommunication services (4.3%) Advanced Info Service PCL (Thailand) 40,600 291,039 America Movil SAB de CV ADR Ser. L (Mexico) 17,864 421,412 Empresa Nacional de Telecomunicaciones SA (ENTEL) (Chile) 13,236 272,453 MTN Group, Ltd. (South Africa) 16,105 296,416 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 30,196 181,664 Total common stocks (cost $29,859,419) INVESTMENT COMPANIES (0.4%) (a) Shares Value iShares FTSE A50 China Index ETF (China) 112,700 $138,727 Total investment Companies (cost $156,994) SHORT-TERM INVESTMENTS (3.1%) (a) Shares Value Putnam Money Market Liquidity Fund 0.16% (AFF) 1,046,265 $1,046,265 Total short-term investments (cost $1,046,265) TOTAL INVESTMENTS Total investments (cost $31,062,678) (b) FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $2,034,041) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG South African Rand Buy 12/20/12 $1,008,379 $1,010,796 $(2,417) South African Rand Sell 12/20/12 1,008,379 1,023,245 14,866 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ADS American Depository Shares: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $33,953,036. (b) The aggregate identified cost on a tax basis is $31,339,269, resulting in gross unrealized appreciation and depreciation of $4,335,142 and $1,575,158, respectively, or net unrealized appreciation of $2,759,984. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $493,369 $3,073,099 $2,520,203 $212 $1,046,265 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 19.5% South Korea 16.3 Brazil 9.9 Russia 8.3 India 7.7 Taiwan 5.7 Mexico 5.2 Thailand 4.7 Indonesia 4.3 Turkey 3.5 South Africa 3.1 United States 3.1 Philippines 2.8 Singapore 1.8 Malaysia 1.7 Chile 0.8 Switzerland 0.8 Colombia 0.8 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $1,500,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $4,359,876 $— $— Consumer staples 1,538,592 — — Energy 3,211,408 — — Financials 9,767,455 — — Health care 512,116 — — Industrials 2,788,159 — — Information technology 5,408,016 — — Materials 2,765,525 — — Telecommunication services 1,680,135 — — Utilities 882,979 — — Total common stocks — — Investment companies 138,727 — — Short-term investments 1,046,265 — — Totals by level $— $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $12,449 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $14,866 $2,417 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2013 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2013 Date of reporting period:	November 30, 2012 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 11/30/12 (Unaudited) SENIOR LOANS (88.3%) (a) (c) Principal amount Value Advertising and marketing services (1.5%) Affinion Group, Inc. bank term loan FRN 6 1/2s, 2016 $2,925,088 $2,699,438 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 3,000,000 3,012,000 Van Wagner Communications, Inc. bank term loan FRN Ser. B, 8 1/4s, 2018 3,000,000 3,030,000 Automotive (2.0%) Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 3,955,012 4,042,122 Navistar, Inc. bank term loan FRN Ser. B, 7s, 2017 5,000,000 5,010,415 Schaeffler AG bank term loan FRN Ser. C2, 6s, 2017 (Germany) 2,000,000 2,018,750 Basic materials (5.4%) BWAY Holding Co. bank term loan FRN Ser. B, 4 1/2s, 2017 2,000,000 2,017,500 Fortescue Metals Group, Ltd. bank term loan FRN Class B, 5 1/4s, 2017 (Australia) 4,545,000 4,553,117 INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) 2,737,497 2,771,716 Metals USA, Inc. bank term loan FRN 6 1/4s, 2019 3,000,000 2,973,750 Nexeo Solutions, LLC bank term loan FRN 5s, 2017 1,000,000 981,250 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 3,014,100 2,952,561 Novelis, Inc./GA bank term loan FRN Class B, 4s, 2017 1,124,963 1,128,009 PQ Corp. bank term loan FRN Ser. B, 5 1/4s, 2017 3,000,000 3,009,999 Styron Corp. bank term loan FRN 8s, 2017 3,286,064 3,141,385 Taminco Global Chemical Corp. bank term loan FRN 5 1/4s, 2019 (Belgium) 1,990,000 2,007,413 Tronox, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 1,567,500 1,575,991 Tronox, Inc. bank term loan FRN Ser. DD, 4 1/4s, 2017 427,500 429,816 Tube City IMS Corp. bank term loan FRN Ser. B, 5 3/4s, 2019 2,985,000 3,014,850 Biotechnology (1.4%) Grifols, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 2,199,777 2,221,775 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 1,821,238 1,848,177 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 2,962,500 2,967,684 Quintiles Transnational Corp. bank term loan FRN Ser. B1, 4 1/2s, 2018 1,000,000 1,001,250 Broadcasting (4.6%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.862s, 2016 6,817,423 5,513,591 Cumulus Media Holdings, Inc. bank term loan FRN 7 1/2s, 2019 1,000,000 1,017,500 Cumulus Media Holdings, Inc. bank term loan FRN 5 3/4s, 2018 2,380,075 2,385,583 Entercom Radio, LLC bank term loan FRN Ser. B, 6.261s, 2018 2,780,000 2,783,475 Fox Acqusition Sub, LLC bank term loan FRN Ser. B, 5 1/2s, 2017 2,000,000 2,025,000 Gray Television, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 4,000,000 4,015,000 LIN Television Corp. bank term loan FRN Ser. B, 5s, 2018 992,500 994,981 Nexstar Broadcasting Group, Inc. bank term loan FRN Ser. B, 4 1/2s, 2019 2,485,714 2,495,036 Nexstar Broadcasting Group, Inc. bank term loan FRN Ser. DD, 4 1/2s, 2019 514,286 516,214 Univision Communications, Inc. bank term loan FRN 4.462s, 2017 4,522,341 4,409,282 Building materials (0.8%) Nortek, Inc. bank term loan FRN Class B, 5 1/4s, 2017 439,706 441,172 Roofing Supply Group, LLC bank term loan FRN Class B, 5.54s, 2019 4,000,000 3,995,000 Capital goods (5.1%) ADS Waste Holdings, Inc. bank term loan FRN Class B, 5 1/4s, 2019 2,000,000 2,022,500 Allison Transmission, Inc. bank term loan FRN Class B3, 4 1/4s, 2019 3,492,500 3,508,873 Autoparts Holdings, Ltd. bank term loan FRN 10 1/2s, 2018 (New Zealand) 1,000,000 940,000 Colfax Corp. bank term loan FRN Ser. B, 4 1/2s, 2019 1,985,000 2,006,712 Generac Power Systems, Inc. bank term loan FRN Class B, 6 1/4s, 2018 2,992,500 3,057,339 Husky Injection Molding Systems, Ltd. bank term loan FRN Class B, 5 3/4s, 2018 (Canada) 2,786,206 2,821,730 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 4 1/4s, 2017 2,220,000 2,233,875 Reynolds Group Holdings, Inc. bank term loan FRN Class B, 4 3/4s, 2018 3,050,000 3,072,451 Sensus USA, Inc. bank term loan FRN 8 1/2s, 2018 1,000,000 998,750 Sequa Corp. bank term loan FRN 6 1/4s, 2014 992,500 990,846 SRAM Corp. bank term loan FRN 8 1/2s, 2018 1,880,000 1,898,800 SRAM Corp. bank term loan FRN 4.772s, 2018 499,434 503,180 Terex Corp. bank term loan FRN 4 1/2s, 2017 2,970,000 2,989,305 Tomkins Air Distribution bank term loan FRN 9 1/4s, 2020 940,000 955,275 Tomkins Air Distribution bank term loan FRN 5 1/4s, 2018 1,120,000 1,122,333 Commercial and consumer services (4.0%) Compucom Systems, Inc. bank term loan FRN 10 1/4s, 2019 1,000,000 985,000 Compucom Systems, Inc. bank term loan FRN 6 1/2s, 2018 3,000,000 3,005,625 Garda Security bank term loan FRN Ser. B, 4 1/2s, 2019 (Canada) 2,000,000 2,020,000 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 4,175,928 4,195,722 MoneyGram International, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 1,743,590 1,744,317 Orbitz Worldwide, Inc. bank term loan FRN Ser. B, 3.212s, 2014 2,338,073 2,225,067 Sabre, Inc. bank term loan FRN 5.962s, 2017 4,114,413 4,099,720 Servicemaster Co. bank term loan FRN 4.46s, 2017 659,202 657,554 Travelport, LLC bank term loan FRN 11s, 2015 867,000 883,256 Travelport, LLC bank term loan FRN Ser. B, 4.855s, 2015 2,616,071 2,474,366 Travelport, LLC bank term loan FRN Ser. S, 4.862s, 2015 554,453 524,420 Communication services (8.4%) Asurion Corp. bank term loan FRN 11s, 2019 1,045,000 1,105,088 Asurion Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 3,362,955 3,388,597 Asurion, LLC bank term loan FRN 9s, 2019 668,790 688,296 Atlantic Broadband Finance, LLC bank term loan FRN 9 3/4s, 2019 1,000,000 1,030,000 Atlantic Broadband Finance, LLC bank term loan FRN 5 1/4s, 2019 997,500 998,747 Cequel Communications, LLC bank term loan FRN Ser. B, 4s, 2019 2,487,500 2,493,273 Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.47s, 2016 3,716,518 3,732,313 Cogeco Cable, Inc. bank term loan FRN Ser. B, 4 1/2s, 2019 (Canada) 2,000,000 2,020,000 Cricket Communications, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,430,000 1,436,256 Crown Castle Operating Co. bank term loan FRN Class B, 4s, 2019 2,977,500 2,990,527 Intelsat Jackson Holdings SA bank term loan FRN 4 1/2s, 2018 (Bermuda) 2,961,263 2,971,837 Intelsat SA bank term loan FRN 3.208s, 2014 (Luxembourg) 2,125,000 2,113,047 Level 3 Financing, Inc. bank term loan FRN 5 1/4s, 2019 1,050,000 1,055,250 Level 3 Financing, Inc. bank term loan FRN Class B2, 4 3/4s, 2019 4,000,000 4,002,500 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 2,328,202 2,333,538 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 2,962,500 2,961,759 Telesat Canada bank term loan FRN Class B, 4 1/4s, 2019 (Canada) 2,493,750 2,498,738 U.S. TelePacific Corp. bank term loan FRN 5 3/4s, 2017 2,219,729 2,182,733 Wide Open West Finance, LLC bank term loan FRN 6 1/4s, 2018 2,817,938 2,845,477 Windstream Corp. bank term loan FRN Ser. B3, 4s, 2019 1,496,250 1,503,107 Zayo Group, LLC bank term loan FRN Class B, 5 1/4s, 2019 3,330,000 3,348,731 Consumer (0.7%) Spectrum Brands Holdings, Inc. bank term loan FRN 5.02s, 2016 2,177,502 2,177,502 Visant Corp. bank term loan FRN 5 1/4s, 2016 1,883,759 1,703,625 Consumer cyclicals (0.6%) Aramark Corp. bank term loan FRN Ser. B2, 3.829s, 2016 1,726,477 1,726,909 Aramark Corp. bank term loan FRN Ser. C, 0.064s, 2016 113,542 113,570 Nielsen Finance, LLC/Nielsen Finance Co. bank term loan FRN Ser. B, 3.959s, 2016 1,386,085 1,392,758 Consumer staples (7.4%) Avis Budget Car Rental, LLC bank term loan FRN Ser. C, 4 1/4s, 2019 2,990,000 3,015,230 BJ's Wholesale Club, Inc. bank term loan FRN 9 3/4s, 2020 1,000,000 1,023,750 BJ's Wholesale Club, Inc. bank term loan FRN 5 3/4s, 2019 3,000,000 3,033,750 Dave & Buster's, Inc. bank term loan FRN Ser. B, 5 1/2s, 2016 1,381,939 1,380,212 Dean Foods Co. bank term loan FRN Ser. B2, 3.47s, 2017 1,451,876 1,448,246 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 4,185,008 4,183,263 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 2,175,025 2,190,885 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 3,682,747 3,715,892 NPC International, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 1,963,333 1,973,150 PF Chang's China Bistro, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 3,000,000 3,030,000 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. bank term loan FRN Ser. F, 4 3/4s, 2018 1,995,000 2,006,471 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. bank term loan FRN Ser. E, 4 3/4s, 2018 995,000 1,000,390 Prestige Brands, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 1,208,141 1,220,438 Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 3,268,625 3,280,412 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 967,008 963,381 Rite Aid Corp. bank term loan FRN Ser. B, 1.963s, 2014 1,466,909 1,451,507 Spectrum Brands Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2019 1,000,000 1,005,714 US Foodservice bank term loan FRN Ser. B, 5 3/4s, 2017 2,955,000 2,919,295 Wendy's International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,710,000 1,722,215 West Corp. bank term loan FRN Ser. B5, 5 1/2s, 2016 1,401,605 1,416,672 Energy (3.3%) Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 1,980,204 1,688,124 MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) 3,544,200 3,558,600 Plains Exploration & Production Co. bank term loan FRN Class B, 4s, 2019 3,240,000 3,252,150 Samson Investment Co. bank term loan FRN 6s, 2018 3,000,000 3,016,608 Tallgrass Operations, LLC bank term loan FRN Ser. B, 5 1/4s, 2018 3,000,000 2,998,125 Vantage Drilling Co. bank term loan FRN Class B, 6 1/4s, 2017 4,000,000 3,900,000 Entertainment (1.3%) AMC Entertainment, Inc. bank term loan FRN Ser. B3, 4 3/4s, 2018 1,736,253 1,747,452 Formula One bank term loan FRN Ser. B, 6s, 2019 (Luxembourg) 2,985,000 2,999,925 Six Flags Theme Parks, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 2,800,000 2,809,481 Financials (4.5%) CNO Financial Group, Inc. bank term loan FRN Class B2, 5s, 2018 4,000,000 4,013,332 Delos Aircraft, Inc. bank term loan FRN Ser. T2, 4 3/4s, 2016 1,000,000 1,011,250 GMACM Borrower, LLC bank term loan FRN Ser. A1, 5s, 2013 2,500,000 2,503,125 HUB International Holdings, Ltd. bank term loan FRN 6 3/4s, 2017 637,372 642,683 iStar Financial, Inc. bank term loan FRN 5 3/4s, 2017 2,793,352 2,792,481 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 550,000 569,250 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 1,500,000 1,522,500 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.846s, 2017 1,354,969 1,355,816 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.841s, 2017 2,000,000 2,003,750 Ocwen Financial Corp. bank term loan FRN Ser. B, 7s, 2016 1,501,326 1,501,326 Residential Capital, LLC bank term loan FRN Ser. A2, 6 3/4s, 2013 500,000 501,250 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 4,320,000 4,259,701 Walter Investment Management Corp. bank term loan FRN 5 3/4s, 2017 3,000,000 3,005,625 Gaming and lottery (4.0%) Ameristar Casinos, Inc. bank term loan FRN Ser. B, 4s, 2018 1,953,500 1,965,100 Boyd Gaming Corp. bank term loan FRN Ser. A, 3.68s, 2015 2,965,625 2,962,846 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.458s, 2018 4,379,539 3,908,130 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.27s, 2014 (PIK) 1,369,836 1,312,759 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.27s, 2014 (PIK) 779,733 747,244 Harrah's bank term loan FRN Ser. B, 9 1/2s, 2016 228,538 232,623 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 2,240,100 2,262,463 Motor City bank term loan FRN 6s, 2017 3,196,587 3,198,585 Peninsula Gaming, LLC bank term loan FRN Ser. B, 5 3/4s, 2017 3,000,000 3,043,125 Penn National Gaming, Inc. bank term loan FRN Ser. B, 3 3/4s, 2018 3,000,000 3,008,907 Health-care services (5.0%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 2,760,149 2,758,424 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 4,225,000 4,256,688 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 3,254,148 3,285,674 HCA, Inc. bank term loan FRN Ser. B3, 3.462s, 2018 2,672,010 2,673,680 Health Management Associates, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 3,349,688 3,373,742 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 3,248,193 3,255,300 IMS Health, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 3,000,000 3,013,593 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 3,012,786 3,021,261 Vanguard Health Systems, Inc. bank term loan FRN 5s, 2016 2,925,838 2,939,736 Homebuilding (0.7%) Realogy Corp. bank term loan FRN 4 1/2s, 2016 387,707 386,835 Realogy Corp. bank term loan FRN Ser. B, 4.459s, 2016 3,666,383 3,658,134 Realogy Corp. bank term loan FRN Ser. C, 3.341s, 2013 86,498 84,155 Household furniture and appliances (0.8%) Tempur-Pedic International, Inc. bank term loan FRN Ser. B, 5s, 2019 4,520,000 4,535,540 Media (0.8%) Nielsen Finance, LLC bank term loan FRN Ser. A, 2.209s, 2013 7,171 7,166 Nielsen Finance, LLC bank term loan FRN Ser. C, 3.459s, 2016 2,264,099 2,274,205 TWCC Holding Corp. bank term loan FRN Ser. B, 4 1/4s, 2017 1,951,603 1,969,493 Medical technology (3.3%) Alliance Healthcare Services, Inc. bank term loan FRN 7 1/4s, 2016 1,446,777 1,417,841 Bausch & Lomb, Inc. bank term loan FRN Class B, 5 1/4s, 2019 2,992,500 3,032,043 Biomet, Inc. bank term loan FRN 3.958s, 2017 1,825,240 1,840,450 ConvaTec, Inc. bank term loan FRN Ser. B, 5s, 2016 4,404,009 4,437,039 Hologic, Inc. bank term loan FRN Class B, 4 1/2s, 2019 2,743,125 2,769,412 Kinetic Concepts, Inc. bank term loan FRN Ser. C1, 5 1/2s, 2018 4,984,263 5,016,974 Pharmaceuticals (2.3%) Capsugel Holdings US, Inc. bank term loan FRN Class B, 4 3/4s, 2018 2,924,571 2,944,678 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 5s, 2019 3,875,000 3,864,344 Quintiles Transnational Holdings, Inc. bank term loan FRN 7 1/2s, 2017 (PIK) 900,000 906,750 Valeant Pharmaceuticals International, Inc. bank term loan FRN Class C, 4 1/4s, 2019 (Canada) 2,500,000 2,505,208 Valeant Pharmaceuticals International, Inc. bank term loan FRN Class D, 4 1/4s, 2019 (Canada) 2,500,000 2,506,250 Publishing (1.4%) Cenveo, Inc. bank term loan FRN Ser. B, 6 5/8s, 2016 1,303,262 1,310,593 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.47s, 2014 171,939 61,898 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.22s, 2014 1,998,881 719,597 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.22s, 2014 745,851 268,506 Supermedia, Inc. bank term loan FRN 11s, 2015 2,076,712 1,335,585 Thomson Learning bank term loan FRN Ser. B, 2.72s, 2014 1,507,618 1,135,990 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 4,264,063 3,356,764 Retail (7.5%) Academy, Ltd. bank term loan FRN Ser. B, 4 3/4s, 2018 4,000,000 4,011,000 Aot Bedding Super Holings, LLC bank term loan FRN 5s, 2019 1,875,000 1,872,891 Bass Pro Group, LLC bank term loan FRN Ser. B, 4s, 2019 2,000,000 2,000,000 Blue Buffalo Co., Ltd. bank term loan FRN Ser. B, 6 1/2s, 2019 2,000,000 1,998,750 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 3,258,833 3,280,364 David's Bridal, Inc. bank term loan FRN Class B, 5s, 2019 2,910,000 2,897,874 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 3,691,263 3,694,725 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,329,220 1,329,220 Leslie's Poolmart, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 (U) 3,000,000 3,007,500 Lord & Taylor, LLC bank term loan FRN 5 3/4s, 2018 551,142 554,586 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 5,670,000 5,641,650 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 3,968,000 3,969,468 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 2,940,000 2,953,650 Toys R Us, Inc. bank term loan FRN 6s, 2016 2,932,500 2,891,568 Yankee Candle Co., Inc. bank term loan FRN 5 1/4s, 2019 2,487,500 2,507,711 Technology (6.3%) Avaya, Inc. bank term loan FRN Ser. B3, 4.812s, 2017 4,959,273 4,317,047 Ceridian Corp. bank term loan FRN Ser. B, 5.958s, 2017 3,000,000 2,984,064 Eagle Parent, Inc. bank term loan FRN 5s, 2018 2,382,945 2,388,902 First Data Corp. bank term loan FRN 5.208s, 2017 541,750 528,206 First Data Corp. bank term loan FRN 4.208s, 2018 5,990,668 5,694,343 Freescale Semiconductor, Inc. bank term loan FRN 4.462s, 2016 4,275,675 4,150,077 Genesys Telecommunications Laboratories, Inc. bank term loan FRN Ser. B, 6 3/4s, 2019 2,487,500 2,512,375 Kronos, Inc. bank term loan FRN 5 1/2s, 2019 2,000,000 2,015,000 Lawson Software bank term loan FRN Class B2, 5 1/4s, 2018 4,633,388 4,667,174 NXP Funding, LLC bank term loan FRN Ser. A2, 5 1/2s, 2017 (Netherlands) 990,000 1,006,912 NXP Funding, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 (Netherlands) 1,243,750 1,254,633 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.865s, 2016 2,450,794 2,456,156 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5s, 2019 1,965,075 1,969,988 Transportation (0.8%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2018 2,000,000 2,010,000 Swift Transportation Company, LLC bank term loan FRN Ser. B2, 5s, 2017 2,293,713 2,308,049 Utilities and power (4.4%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 1,541,429 1,556,522 Calpine Corp. bank term loan FRN Ser. B3, 4 1/2s, 2019 3,000,000 3,017,250 Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 2,308,355 2,397,803 Energy Transfer Equity LP bank term loan FRN Ser. B, 3 3/4s, 2017 3,430,000 3,439,052 EP Energy/EP Energy Finance, Inc. bank term loan FRN 5s, 2018 3,000,000 3,023,439 GenOn Energy, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 2,940,000 2,948,576 NGPL PipeCo, LLC bank term loan FRN Ser. B, 6 3/4s, 2017 2,000,000 2,040,000 NRG Energy, Inc. bank term loan FRN Ser. B, 4s, 2018 1,975,000 1,988,331 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.743s, 2017 6,630,362 4,293,159 Total senior loans (cost $501,271,201) CORPORATE BONDS AND NOTES (8.0%) (a) Principal amount Value Basic materials (1.2%) Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 $1,000,000 $1,075,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,000,000 1,017,500 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.810s, 2014 1,217,000 1,119,640 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,000,000 1,066,200 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 1,000,000 1,032,500 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 500,000 502,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 500,000 508,750 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 625,000 400,000 Capital goods (0.7%) Berry Plastics Corp. company guaranty sr. notes FRN 5.090s, 2015 3,000,000 3,001,500 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 1,257,000 1,147,013 Communication services (1.0%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 850,000 860,625 Citizens Communications Co. sr. unsec. notes 6 5/8s, 2015 1,000,000 1,090,000 Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Jamaica) 1,140,000 1,259,700 DISH DBS Corp. company guaranty 6 5/8s, 2014 750,000 810,000 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 1,250,000 1,356,250 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 500,000 520,000 Consumer cyclicals (2.1%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 1,349,000 1,386,941 Aramark Corp. company guaranty sr. unsec. notes FRN 3.813s, 2015 1,000,000 997,500 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 500,000 527,500 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 1,097,000 1,240,981 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 1,250,000 1,446,875 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 500,000 550,000 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 1/2s, 2016 1,285,000 1,365,313 MGM Resorts International sr. notes 10 3/8s, 2014 750,000 838,125 Nielsen Finance, LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 (Netherlands) 652,000 726,165 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,000,000 1,140,000 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 315,000 344,925 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 1,000,000 1,077,500 Consumer staples (0.7%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. FRN 2.810s, 2014 1,350,000 1,346,625 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 1,000,000 1,117,500 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 500,000 563,125 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 1,000,000 1,022,500 Energy (0.5%) Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 1,000,000 1,122,500 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 425,000 454,750 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 721,000 793,100 Whiting Petroleum Corp. company guaranty 7s, 2014 500,000 528,750 Financials (1.3%) Air Lease Corp. 144A company guaranty sr. unsec. notes 4 1/2s, 2016 1,000,000 1,007,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 3 1/8s, 2016 2,000,000 2,005,000 CIT Group, Inc. 144A sr. unsec. notes 4 3/4s, 2015 500,000 518,750 Citigroup, Inc. sub. notes 5s, 2014 750,000 789,757 Goldman Sachs Group LP sr. unsec. notes FRN 1.312s, 2014 1,500,000 1,503,698 Jefferies Group, Inc. sr. unsec. notes 3 7/8s, 2015 1,200,000 1,227,000 Health care (0.4%) Select Medical Holdings Corp. sr. unsec. notes FRN 6.429s, 2015 1,000,000 1,002,500 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 1,000,000 1,017,500 Utilities and power (0.1%) AES Corp. (The) sr. unsec. unsub. notes 7 3/4s, 2014 750,000 801,563 Total corporate bonds and notes (cost $44,290,605) COMMON STOCKS (0.0%) (a) Shares Value Harry & David Holdings, Inc. (NON) 305 $25,925 Total common stocks (cost $500,000) SHORT-TERM INVESTMENTS (9.7%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.16% (AFF) 54,562,251 $54,562,251 U.S. Treasury Bills an effective yield of 0.152%, July 25, 2013 $151,000 150,865 Total short-term investments (cost $54,713,100) TOTAL INVESTMENTS Total investments (cost $600,774,906) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $566,634,936. (b) The aggregate identified cost on a tax basis is $600,794,980, resulting in gross unrealized appreciation and depreciation of $8,215,082 and $8,511,132, respectively, or net unrealized depreciation of $296,050. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $6,332,373 $244,046,332 $195,816,454 $36,955 $54,562,251 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (R) Real Estate Investment Trust. (U) This security, in part or in entirety, represents an unfunded loan commitment. As of the close of the reporting period, the fund had unfunded loan commitments of $240,000, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Leslie's Poolmart, Inc. $240,000 Total Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer staples $— $25,925 $— Total common stocks — — Corporate bonds and notes — 45,231,121 — Senior loans — 500,528,768 — Short-term investments 54,562,251 150,865 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2013 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	November 30, 2012 Item 1. Schedule of Investments: Putnam Global Consumer Fund The fund's portfolio 11/30/12 (Unaudited) COMMON STOCKS (94.8%) (a) Shares Value Auto components (2.1%) American Axle & Manufacturing Holdings, Inc. (NON) 15,100 $157,946 Valeo SA (France) 2,264 107,325 Automobiles (4.2%) Fiat SpA (Italy) (NON) 29,583 136,968 Nissan Motor Co., Ltd. (Japan) 29,100 282,051 Toyota Motor Corp. (Japan) 2,900 124,359 Beverages (7.7%) Anheuser-Busch InBev NV (Belgium) 3,391 297,201 Beam, Inc. 3,400 190,774 Coca-Cola Enterprises, Inc. 9,020 281,244 Pernod-Ricard SA (France) 2,017 228,377 Building products (1.5%) Fortune Brands Home & Security, Inc. (NON) 6,404 192,056 Commercial services and supplies (2.5%) ACCO Brands Corp. (NON) 27,400 184,676 G&K Services, Inc. Class A 4,000 135,600 Distributors (0.6%) LKQ Corp. (NON) 3,600 78,912 Food and staples retail (0.9%) Lawson, Inc. (Japan) 1,700 115,072 Food products (8.1%) Associated British Foods PLC (United Kingdom) 4,097 97,016 Hershey Co. (The) 2,400 175,848 Hillshire Brands Co. 1,100 30,635 Kerry Group PLC Class A (Ireland) 2,827 148,114 Mead Johnson Nutrition Co. 3,570 243,438 Nestle SA (Switzerland) 5,342 349,619 Hotels, restaurants, and leisure (8.4%) Compass Group PLC (United Kingdom) 18,546 214,234 Las Vegas Sands Corp. 3,800 177,270 McDonald's Corp. 4,000 348,160 Penn National Gaming, Inc. (NON) 3,500 177,870 Sands China, Ltd. (Hong Kong) 38,800 165,459 Household products (3.2%) Colgate-Palmolive Co. 800 86,800 Procter & Gamble Co. (The) 4,569 319,053 Internet and catalog retail (5.6%) Amazon.com, Inc. (NON) 1,000 252,050 HomeAway, Inc. (NON) 5,300 108,544 Priceline.com, Inc. (NON) 380 252,001 Rakuten, Inc. (Japan) 12,800 107,915 Leisure equipment and products (3.5%) Hasbro, Inc. 4,560 175,378 LeapFrog Enterprises, Inc. (NON) 29,500 268,745 Machinery (1.3%) Stanley Black & Decker, Inc. 2,300 165,393 Media (7.5%) British Sky Broadcasting Group PLC (United Kingdom) 10,665 129,690 Pearson PLC (United Kingdom) 12,039 227,216 Time Warner, Inc. 8,220 388,806 WPP PLC (United Kingdom) 15,776 216,359 Multiline retail (4.7%) Dollar General Corp. (NON) 2,470 123,500 Macy's, Inc. 4,400 170,280 Nordstrom, Inc. 5,800 313,722 Personal products (0.7%) Avon Products, Inc. 6,300 87,885 Real estate management and development (2.3%) BR Malls Participacoes SA (Brazil) 10,100 129,748 Daito Trust Construction Co., Ltd. (Japan) 1,500 145,387 Realogy Holdings Corp. (NON) 700 26,397 Road and rail (1.1%) Localiza Rent a Car SA (Brazil) 8,400 139,751 Software (1.3%) Microsoft Corp. 6,200 165,044 Specialty retail (10.4%) American Eagle Outfitters, Inc. 4,300 91,160 Bed Bath & Beyond, Inc. (NON) 7,040 413,389 Best Buy Co., Inc. 11,720 153,649 Foschini, Ltd. (The) (South Africa) 7,461 107,420 GameStop Corp. Class A 5,600 147,000 Group 1 Automotive, Inc. 1,300 78,988 Kingfisher PLC (United Kingdom) 47,919 213,430 Ulta Salon, Cosmetics & Fragrance, Inc. 1,300 130,364 Textiles, apparel, and luxury goods (4.8%) Christian Dior SA (France) 1,291 208,617 Coach, Inc. 4,700 271,848 Luxottica Group SpA (Italy) 3,326 136,474 Tobacco (12.4%) Altria Group, Inc. 5,700 192,717 British American Tobacco (BAT) PLC (United Kingdom) 5,877 308,275 Japan Tobacco, Inc. (Japan) 11,500 344,575 Lorillard, Inc. 1,200 145,392 Philip Morris International, Inc. 6,750 606,690 Total common stocks (cost $10,222,734) SHORT-TERM INVESTMENTS (4.8%) (a) Shares Value Putnam Money Market Liquidity Fund 0.16% (AFF) 613,400 $613,400 Total short-term investments (cost $613,400) TOTAL INVESTMENTS Total investments (cost $10,836,134) (b) FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $6,946,974) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 12/20/12 $118,198 $117,666 $532 British Pound Sell 12/20/12 283,735 286,042 2,307 Canadian Dollar Buy 12/20/12 57,463 57,160 303 Euro Buy 12/20/12 5,984 5,884 100 Euro Sell 12/20/12 5,984 5,972 (12) Swedish Krona Sell 12/20/12 25,945 25,893 (52) Barclays Bank PLC Australian Dollar Buy 12/20/12 43,881 43,670 211 British Pound Sell 12/20/12 213,563 215,297 1,734 Euro Sell 12/20/12 59,836 61,783 1,947 Hong Kong Dollar Buy 12/20/12 12,839 12,839 — Japanese Yen Buy 12/20/12 189,343 194,747 (5,404) Singapore Dollar Buy 12/20/12 84,958 84,845 113 Swedish Krona Buy 12/20/12 40,517 40,462 55 Swiss Franc Buy 12/20/12 68,000 67,719 281 Citibank, N.A. Australian Dollar Buy 12/20/12 57,327 57,024 303 British Pound Buy 12/20/12 217,888 219,651 (1,763) Danish Krone Buy 12/20/12 17,579 17,296 283 Euro Sell 12/20/12 37,463 37,997 534 Credit Suisse AG Australian Dollar Buy 12/20/12 72,857 72,473 384 British Pound Buy 12/20/12 190,332 191,829 (1,497) Euro Sell 12/20/12 313,097 312,445 (652) Japanese Yen Sell 12/20/12 380,007 390,864 10,857 Swiss Franc Buy 12/20/12 55,480 55,262 218 Deutsche Bank AG British Pound Sell 12/20/12 10,574 10,660 86 Euro Sell 12/20/12 259,505 259,051 (454) Swedish Krona Buy 12/20/12 44,483 44,432 51 Goldman Sachs International Australian Dollar Sell 12/20/12 45,132 44,892 (240) British Pound Buy 12/20/12 252,815 254,800 (1,985) Euro Buy 12/20/12 5,203 5,193 10 Japanese Yen Buy 12/20/12 126,849 130,491 (3,642) HSBC Bank USA, National Association Australian Dollar Buy 12/20/12 46,591 46,372 219 British Pound Sell 12/20/12 85,553 86,252 699 Canadian Dollar Sell 12/20/12 29,687 29,561 (126) Euro Buy 12/20/12 74,665 74,494 171 Hong Kong Dollar Sell 12/20/12 4,735 4,736 1 Singapore Dollar Buy 12/20/12 11,142 11,102 40 Singapore Dollar Sell 12/20/12 11,142 11,143 1 Swiss Franc Buy 12/20/12 9,606 9,557 49 JPMorgan Chase Bank N.A. Australian Dollar Sell 12/20/12 93,391 92,919 (472) British Pound Buy 12/20/12 189,210 190,768 (1,558) Canadian Dollar Buy 12/20/12 51,626 51,404 222 Euro Buy 12/20/12 142,435 142,134 301 Hong Kong Dollar Sell 12/20/12 59,122 59,128 6 Japanese Yen Sell 12/20/12 227,456 233,930 6,474 Singapore Dollar Buy 12/20/12 42,602 42,459 143 Singapore Dollar Sell 12/20/12 42,602 42,607 5 Swedish Krona Buy 12/20/12 7,016 7,009 7 Swiss Franc Buy 12/20/12 66,057 65,803 254 Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/20/12 32,520 32,353 167 British Pound Sell 12/20/12 87,476 90,424 2,948 Canadian Dollar Sell 12/20/12 11,271 11,221 (50) Euro Buy 12/20/12 43,576 43,466 110 Japanese Yen Sell 12/20/12 18,353 18,876 523 Swiss Franc Buy 12/20/12 56,883 56,628 255 State Street Bank and Trust Co. Canadian Dollar Buy 12/20/12 65,010 64,724 286 Euro Sell 12/20/12 99,119 98,902 (217) Swedish Krona Buy 12/20/12 79,547 79,457 90 UBS AG British Pound Sell 12/20/12 351,185 354,019 2,834 Euro Buy 12/20/12 494,686 493,658 1,028 Swiss Franc Buy 12/20/12 43,606 43,422 184 WestPac Banking Corp. British Pound Buy 12/20/12 106,701 107,534 (833) Canadian Dollar Buy 12/20/12 32,002 31,867 135 Euro Buy 12/20/12 427,175 426,439 736 Japanese Yen Buy 12/20/12 455,000 468,267 (13,267) Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $12,864,265. (b) The aggregate identified cost on a tax basis is $10,907,549, resulting in gross unrealized appreciation and depreciation of $2,318,270 and $422,543, respectively, or net unrealized appreciation of $1,895,727. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $608,170 $1,121,549 $1,116,319 $180 $613,400 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. At the close of the reporting period, the fund maintained liquid assets totaling $18,910 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 63.5% United Kingdom 11.0 Japan 8.7 France 4.3 Switzerland 2.7 Belgium 2.3 Italy 2.1 Brazil 2.1 Hong Kong 1.3 Ireland 1.2 South Africa 0.8 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $21,109 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $6,657,099 $— $— Consumer staples 4,248,725 — — Financials 301,532 — — Industrials 817,476 — — Information technology 165,044 — — Total common stocks — — Short-term investments 613,400 — — Totals by level $— $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $5,973 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $38,197 $32,224 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2013 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	November 30, 2012 Item 1. Schedule of Investments: Putnam Global Energy Fund The fund's portfolio 11/30/12 (Unaudited) COMMON STOCKS (97.3%) (a) Shares Value Energy equipment and services (16.8%) Cameron International Corp. (NON) 5,900 $318,305 Halliburton Co. 18,470 615,975 Nabors Industries, Ltd. (NON) 16,300 239,610 National Oilwell Varco, Inc. 2,400 163,920 Oil States International, Inc. (NON) 3,000 212,160 Petrofac, Ltd. (United Kingdom) 13,042 340,175 Petroleum Geo-Services ASA (Norway) 9,462 158,606 Schlumberger, Ltd. 11,550 827,211 Technip SA (France) 1,581 183,657 Oil, gas, and consumable fuels (80.5%) Afren PLC (United Kingdom) (NON) 42,440 92,814 Anadarko Petroleum Corp. 7,900 578,201 BG Group PLC (United Kingdom) 42,712 732,212 BP PLC (United Kingdom) 35,963 248,680 Cabot Oil & Gas Corp. 6,600 310,860 Cairn Energy PLC (United Kingdom) 67,776 291,774 Canadian Natural Resources, Ltd. (Canada) 7,300 210,104 Chevron Corp. 7,397 781,789 Cobalt International Energy, Inc. (NON) 8,047 187,656 Energen Corp. 3,000 133,590 ENI SpA (Italy) 37,992 898,283 EOG Resources, Inc. 1,600 188,192 EXCO Resources, Inc. (S) 18,900 146,664 Exxon Mobil Corp. 34,598 3,049,468 Gulfport Energy Corp. (NON) 2,800 106,512 Hess Corp. 1,500 74,415 Kodiak Oil & Gas Corp. (NON) 14,100 120,978 Linn Co., LLC 2,400 92,712 Marathon Oil Corp. 20,300 626,255 Noble Energy, Inc. 6,500 635,375 Occidental Petroleum Corp. 6,729 506,088 Origin Energy, Ltd. (Australia) 16,342 187,258 Plains Exploration & Production Co. (NON) 4,900 174,930 Royal Dutch Shell PLC Class A (United Kingdom) 36,535 1,223,080 Royal Dutch Shell PLC Class A (United Kingdom) 24,159 809,694 Southwestern Energy Co. (NON) 16,500 572,715 Suncor Energy, Inc. (Canada) 26,000 849,610 Swift Energy Co. (NON) 5,100 78,948 Total SA (France) 8,800 440,340 Tullow Oil PLC (United Kingdom) 14,704 324,394 Total common stocks (cost $16,341,434) SHORT-TERM INVESTMENTS (3.4%) (a) Shares Value Putnam Money Market Liquidity Fund 0.16% (AFF) 622,508 $622,508 Total short-term investments (cost $622,508) TOTAL INVESTMENTS Total investments (cost $16,963,942) (b) FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $6,535,308) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 12/20/12 $7,609 $7,575 $34 British Pound Buy 12/20/12 12,497 12,598 (101) Canadian Dollar Buy 12/20/12 150,349 149,558 791 Barclays Bank PLC Australian Dollar Buy 12/20/12 143,630 142,940 690 British Pound Sell 12/20/12 186,967 188,486 1,519 Canadian Dollar Buy 12/20/12 4,830 4,829 1 Canadian Dollar Sell 12/20/12 4,830 4,809 (21) Euro Buy 12/20/12 236,611 236,172 439 Japanese Yen Buy 12/20/12 97,893 100,687 (2,794) Swiss Franc Buy 12/20/12 99,734 99,759 (25) Citibank, N.A. Australian Dollar Buy 12/20/12 27,934 27,786 148 British Pound Buy 12/20/12 42,777 43,123 (346) Canadian Dollar Buy 12/20/12 167,960 167,224 736 Euro Buy 12/20/12 8,846 8,832 14 Swiss Franc Buy 12/20/12 99,734 99,348 386 Swiss Franc Sell 12/20/12 99,734 99,756 22 Credit Suisse AG British Pound Sell 12/20/12 673,852 680,322 6,470 Canadian Dollar Buy 12/20/12 160,613 159,913 700 Euro Buy 12/20/12 124,224 123,966 258 Japanese Yen Buy 12/20/12 99,932 102,787 (2,855) Norwegian Krone Sell 12/20/12 1,747 1,740 (7) Swiss Franc Buy 12/20/12 45,981 45,801 180 Deutsche Bank AG Australian Dollar Buy 12/20/12 50,448 50,184 264 Canadian Dollar Buy 12/20/12 2,516 2,515 1 Canadian Dollar Sell 12/20/12 2,516 2,505 (11) Goldman Sachs International Australian Dollar Buy 12/20/12 20,742 20,632 110 British Pound Buy 12/20/12 84,912 85,579 (667) Euro Buy 12/20/12 263,408 262,873 535 Japanese Yen Sell 12/20/12 33,528 34,490 962 HSBC Bank USA, National Association British Pound Sell 12/20/12 190,492 192,047 1,555 Canadian Dollar Buy 12/20/12 84,433 84,075 358 Norwegian Krone Sell 12/20/12 33,999 33,812 (187) JPMorgan Chase Bank N.A. British Pound Buy 12/20/12 219,170 220,409 (1,239) Canadian Dollar Buy 12/20/12 226,328 225,355 973 Euro Sell 12/20/12 232,189 231,698 (491) Japanese Yen Buy 12/20/12 137,500 141,414 (3,914) Norwegian Krone Buy 12/20/12 233,338 232,470 868 Swedish Krona Buy 12/20/12 36,311 36,275 36 Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/20/12 76,401 76,008 393 British Pound Buy 12/20/12 150,759 151,887 (1,128) Canadian Dollar Buy 12/20/12 130,826 130,247 579 Euro Sell 12/20/12 397,778 396,776 (1,002) Japanese Yen Sell 12/20/12 5,720 5,883 163 Swiss Franc Sell 12/20/12 58,826 58,562 (264) State Street Bank and Trust Co. Canadian Dollar Buy 12/20/12 26,166 25,990 176 Euro Buy 12/20/12 8,065 8,047 18 Euro Sell 12/20/12 8,065 8,047 (18) UBS AG British Pound Sell 12/20/12 569,874 574,474 4,600 Canadian Dollar Buy 12/20/12 7,145 7,143 2 Canadian Dollar Sell 12/20/12 7,145 7,114 (31) Euro Buy 12/20/12 116,159 115,918 241 Norwegian Krone Sell 12/20/12 3,529 3,515 (14) Swiss Franc Buy 12/20/12 48,140 47,936 204 WestPac Banking Corp. Australian Dollar Buy 12/20/12 48,467 48,208 259 British Pound Buy 12/20/12 116,955 117,009 (54) Canadian Dollar Buy 12/20/12 223,712 222,769 943 Euro Buy 12/20/12 27,056 26,999 57 Euro Sell 12/20/12 27,056 27,010 (46) Japanese Yen Sell 12/20/12 108,265 111,422 3,157 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $18,228,999. (b) The aggregate identified cost on a tax basis is $17,123,356, resulting in gross unrealized appreciation and depreciation of $1,779,695 and $547,333, respectively, or net unrealized appreciation of $1,232,362. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $568,174 $567,995 $513,661 $185 $622,508 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. At the close of the reporting period, the fund maintained liquid assets totaling $3,684 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 61.9% United Kingdom 22.1 Canada 5.8 Italy 4.9 France 3.4 Australia 1.0 Norway 0.9 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,217 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $17,733,210 $— $— Total common stocks — — Short-term investments 622,508 — — Totals by level $— $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $13,627 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $28,842 $15,215 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2013 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	November 30, 2012 Item 1. Schedule of Investments: Putnam Global Financials Fund The fund's portfolio 11/30/12 (Unaudited) COMMON STOCKS (96.6%) (a) Shares Value Capital markets (16.8%) Apollo Global Management, LLC. Class A 7,500 $117,675 Ashmore Group PLC (United Kingdom) 22,398 129,258 BGP Holdings PLC (Malta) (F) 82,319 107 Blackstone Group LP (The) 6,400 94,016 Charles Schwab Corp. (The) 11,800 154,580 Franklin Resources, Inc. 800 105,616 Invesco, Ltd. 5,700 142,443 KKR & Co. LP 7,400 101,750 Macquarie Group, Ltd. (Australia) 3,465 118,463 Morgan Stanley 14,900 251,363 Partners Group Holding AG (Switzerland) 410 87,084 State Street Corp. 4,900 217,756 UBS AG (Switzerland) 18,074 282,802 WisdomTree Investments, Inc. (NON) 22,700 138,697 Commercial banks (29.6%) Australia & New Zealand Banking Group, Ltd. (Australia) 11,040 280,660 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 19,298 163,740 Bank Mandiri (Persero) Tbk PT (Indonesia) 137,000 117,814 Barclays PLC (United Kingdom) 65,045 256,361 Erste Group Bank AG (Austria) (NON) 4,879 143,501 Fifth Third Bancorp 6,900 101,016 Grupo Financiero Banorte SAB de CV (Mexico) 15,000 85,604 HSBC Holdings, PLC (United Kingdom) 14,224 145,325 Kasikornbank PCL NVDR (Thailand) 14,400 87,742 KB Financial Group, Inc. (South Korea) 1 33 Lloyds Banking Group PLC (United Kingdom) (NON) 183,000 136,320 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 78,700 359,919 National Bank of Canada (Canada) 4 312 Sberbank of Russia ADR (Russia) 14,682 173,688 Societe Generale SA (France) (NON) 6,744 243,875 Standard Chartered PLC (United Kingdom) 8,684 202,435 Toronto-Dominion Bank (Canada) 3,373 281,765 Turkiye Vakiflar Bankasi Tao (Turkey) 27,268 66,077 UniCredit SpA (Italy) (NON) 19,597 91,243 United Overseas Bank, Ltd. (Singapore) 10,000 153,367 Wells Fargo & Co. 10,391 343,007 Consumer finance (1.7%) Capital One Financial Corp. 3,400 195,840 Diversified financial services (15.4%) Bank of America Corp. 36,000 354,960 BM&F Bovespa SA (Brazil) 12,600 75,713 Citigroup, Inc. 13,370 462,201 ING Groep NV GDR (Netherlands) (NON) 23,357 209,905 JPMorgan Chase & Co. 11,747 482,567 ORIX Corp. (Japan) 1,930 193,620 Household durables (1.5%) Beazer Homes USA, Inc. (NON) (S) 3,220 48,075 Persimmon PLC (United Kingdom) 10,265 131,733 Insurance (17.9%) ACE, Ltd. 1,800 142,614 Admiral Group PLC (United Kingdom) 2,032 36,699 Aflac, Inc. 3,288 174,231 AIA Group, Ltd. (Hong Kong) 63,800 248,196 Allianz SE (Germany) 2,227 289,488 Allstate Corp. (The) 2,200 89,056 Marsh & McLennan Cos., Inc. 4,500 158,490 MetLife, Inc. 5,100 169,269 Old Mutual PLC (United Kingdom) 51,216 140,562 Porto Seguro SA (Brazil) 13,400 141,287 Prudential PLC (United Kingdom) 18,850 273,315 SCOR SE (France) 4,228 111,652 XL Group PLC 4,251 103,427 Professional services (0.6%) Verisk Analytics, Inc. Class A (NON) 1,300 64,792 Real estate investment trusts (REITs) (6.0%) American Campus Communities, Inc. (R) 1,400 61,320 American Tower Corp. Class A (R) 2,400 179,832 British Land Company PLC (United Kingdom) (R) 14,050 123,806 Digital Realty Trust, Inc. (R) 1,575 101,651 MFA Financial, Inc. (R) 7,180 60,384 Prologis, Inc. (R) 5,108 173,366 Real estate management and development (5.7%) CBRE Group, Inc. Class A (NON) 6,800 128,724 Hongkong Land Holdings, Ltd. (Hong Kong) 14,000 91,642 Mitsubishi Estate Co., Ltd. (Japan) 8,000 154,206 Mitsui Fudosan Co., Ltd. (Japan) 6,000 125,117 Sun Hung Kai Properties, Ltd. (Hong Kong) 11,000 160,951 Software (1.4%) Fidessa Group PLC (United Kingdom) 2,545 58,259 SS&C Technologies Holdings, Inc. (NON) 4,375 103,206 Total common stocks (cost $10,026,237) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value JPMorgan Chase & Co. (W) 10/28/18 42.42 1,309 $14,595 Total warrants (cost $14,072) SHORT-TERM INVESTMENTS (3.3%) (a) Shares Value Putnam Money Market Liquidity Fund 0.16% (AFF) 331,878 $331,878 Putnam Cash Collateral Pool, LLC 0.20% (d) 44,640 44,640 Total short-term investments (cost $376,518) TOTAL INVESTMENTS Total investments (cost $10,416,827) (b) FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $4,851,315) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 12/20/12 $40,650 $40,454 $196 Canadian Dollar Buy 12/20/12 92,182 91,866 316 Euro Buy 12/20/12 129,167 128,927 240 Hong Kong Dollar Sell 12/20/12 201,160 201,171 11 Japanese Yen Sell 12/20/12 59,010 60,694 1,684 Norwegian Krone Buy 12/20/12 9,545 9,508 37 Singapore Dollar Sell 12/20/12 24,086 24,090 4 Swedish Krona Buy 12/20/12 35,064 35,016 48 Swiss Franc Sell 12/20/12 103,620 103,764 144 Citibank, N.A. Australian Dollar Buy 12/20/12 74,629 74,235 394 British Pound Sell 12/20/12 48,384 48,775 391 Danish Krone Buy 12/20/12 20,056 19,733 323 Euro Sell 12/20/12 399,728 398,165 (1,563) Singapore Dollar Buy 12/20/12 95,199 94,848 351 Swiss Franc Buy 12/20/12 130,496 130,525 (29) Swiss Franc Sell 12/20/12 130,496 129,992 (504) Credit Suisse AG Australian Dollar Buy 12/20/12 73,691 73,302 389 British Pound Sell 12/20/12 79,946 80,575 629 Canadian Dollar Buy 12/20/12 63,098 62,823 275 Euro Buy 12/20/12 31,219 31,154 65 Japanese Yen Sell 12/20/12 31,355 32,250 895 Norwegian Krone Buy 12/20/12 78,903 78,608 295 Singapore Dollar Buy 12/20/12 39,898 39,867 31 Singapore Dollar Sell 12/20/12 39,898 39,753 (145) Swedish Krona Buy 12/20/12 6,610 6,594 16 Swedish Krona Sell 12/20/12 6,610 6,603 (7) Swiss Franc Buy 12/20/12 81,708 81,388 320 Deutsche Bank AG Australian Dollar Buy 12/20/12 10,006 9,954 52 Canadian Dollar Sell 12/20/12 36,229 36,065 (164) Euro Buy 12/20/12 226,335 225,939 396 Japanese Yen Buy 12/20/12 41,278 42,451 (1,173) Swedish Krona Buy 12/20/12 5,363 5,350 13 Swedish Krona Sell 12/20/12 5,363 5,357 (6) Swiss Franc Buy 12/20/12 52,781 52,572 209 Goldman Sachs International Australian Dollar Sell 12/20/12 6,358 6,324 (34) Euro Buy 12/20/12 2,862 2,856 6 Euro Sell 12/20/12 2,862 2,815 (47) Japanese Yen Buy 12/20/12 123,541 127,089 (3,548) Swedish Krona Buy 12/20/12 52,370 52,295 75 HSBC Bank USA, National Association Euro Buy 12/20/12 21,723 21,673 50 JPMorgan Chase Bank N.A. Australian Dollar Buy 12/20/12 68,063 67,719 344 British Pound Buy 12/20/12 23,391 23,925 (534) Canadian Dollar Buy 12/20/12 239,209 238,181 1,028 Euro Buy 12/20/12 1,951 1,947 4 Hong Kong Dollar Sell 12/20/12 81,561 81,568 7 Japanese Yen Buy 12/20/12 47,536 47,688 (152) Norwegian Krone Sell 12/20/12 42,098 41,941 (157) Swedish Krona Buy 12/20/12 109,323 109,215 108 Swiss Franc Buy 12/20/12 86,349 86,017 332 Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/20/12 144,985 144,240 745 British Pound Buy 12/20/12 11,215 11,113 102 British Pound Sell 12/20/12 11,215 11,299 84 Canadian Dollar Buy 12/20/12 2,315 2,300 15 Canadian Dollar Sell 12/20/12 2,315 2,304 (11) Euro Buy 12/20/12 50,340 50,213 127 Euro Sell 12/20/12 50,340 49,521 (819) Japanese Yen Buy 12/20/12 26,626 27,386 (760) Swiss Franc Buy 12/20/12 108 107 1 State Street Bank and Trust Co. Australian Dollar Buy 12/20/12 190,221 189,212 1,009 Canadian Dollar Buy 12/20/12 156,387 155,591 796 Euro Buy 12/20/12 83,250 83,068 182 Israeli Shekel Buy 12/20/12 15,140 14,753 387 Japanese Yen Buy 12/20/12 44,790 46,074 (1,284) Swedish Krona Buy 12/20/12 4,778 4,789 (11) UBS AG British Pound Sell 12/20/12 204,591 206,242 1,651 Canadian Dollar Buy 12/20/12 20,731 20,640 91 Euro Buy 12/20/12 90,794 90,606 188 Norwegian Krone Sell 12/20/12 16,514 16,448 (66) Swiss Franc Buy 12/20/12 27,092 26,977 115 WestPac Banking Corp. Australian Dollar Buy 12/20/12 38,461 38,255 206 British Pound Buy 12/20/12 17,623 17,464 159 Canadian Dollar Buy 12/20/12 172,388 171,661 727 Euro Buy 12/20/12 650 649 1 Japanese Yen Sell 12/20/12 55,173 56,782 1,609 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $11,584,980. (b) The aggregate identified cost on a tax basis is $10,503,280, resulting in gross unrealized appreciation and depreciation of $1,292,120 and $208,717, respectively, or net unrealized appreciation of $1,083,403. (NON) Non-income-producing security. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $143,021 $1,146,427 $957,570 $81 Totals Market values are shown for those securities affiliated at period end. * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $42,998. The fund received cash collateral of $44,640, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $34,131 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 46.6% United Kingdom 14.2% Japan 7.2% Hong Kong 4.3% Australia 3.5% Switzerland 3.2% France 3.1% Germany 2.5% Canada 2.4% Brazil 1.9% Netherlands 1.8% Russia 1.5% Spain 1.4% Singapore 1.3% Austria 1.2% Indonesia 1.0% Italy 0.8% Thailand 0.8% Mexico 0.7% Turkey 0.6% Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,375 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $179,808 $— $— Financials 10,789,398 — 107 Industrials 64,792 — — Information technology 161,465 — — Total common stocks — Warrants $14,595 $— $— Short-term investments 331,878 44,640 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $6,859 $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $17,873 $11,014 Equity contracts 14,595 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2013 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	November 30, 2012 Item 1. Schedule of Investments: Putnam Global Industrials Fund The fund's portfolio 11/30/12 (Unaudited) COMMON STOCKS (97.6%) (a) Shares Value Aerospace and defense (37.1%) Boeing Co. (The) 2,000 $148,560 Embraer SA ADR (Brazil) 4,039 100,692 General Dynamics Corp. 4,300 285,950 Honeywell International, Inc. 14,328 878,736 L-3 Communications Holdings, Inc. 12,054 926,350 Northrop Grumman Corp. 7,087 472,703 Precision Castparts Corp. 1,157 212,182 Raytheon Co. 2,400 137,112 United Technologies Corp. 6,861 549,635 Air freight and logistics (1.6%) Deutsche Post AG (Germany) 3,545 73,583 FedEx Corp. 1,000 89,530 Airlines (0.4%) Japan Airlines Co., Ltd. (Japan) (NON) 900 41,378 Auto components (12.9%) Johnson Controls, Inc. 46,900 1,291,626 Automobiles (1.1%) Fiat SpA (Italy) (NON) 4,525 20,951 Nissan Motor Co., Ltd. (Japan) 9,000 87,232 Building products (0.8%) Daikin Industries, Ltd. (Japan) 2,600 81,752 Commercial services and supplies (7.7%) ADT Corp. (The) (NON) 1,618 74,266 Iron Mountain, Inc. 504 15,926 Tyco International, Ltd. 23,785 674,780 Construction and engineering (3.0%) Chiyoda Corp. (Japan) 9,000 129,484 Fluor Corp. 700 37,156 JGC Corp. (Japan) 3,000 98,805 KEPCO Engineering & Construction Co., Inc. (South Korea) 526 30,020 Electrical equipment (2.8%) Hubbell, Inc. Class B 400 33,700 Mitsubishi Electric Corp. (Japan) 10,000 77,880 Schneider Electric SA (France) 2,444 171,769 Electronic equipment, instruments, and components (1.7%) Anixter International, Inc. 900 54,972 Hollysys Automation Technologies, Ltd. (China) (NON) 10,800 117,288 Industrial conglomerates (5.6%) General Electric Co. 6,960 147,065 Siemens AG (Germany) 3,965 408,925 Machinery (17.8%) Cummins, Inc. 1,137 111,608 Eaton Corp PLC 3,087 161,018 Fiat Industrial SpA (Italy) 23,557 251,837 Illinois Tool Works, Inc. 908 55,906 Ingersoll-Rand PLC 1,492 72,780 Invensys PLC (United Kingdom) 22,080 111,610 Japan Steel Works, Ltd. (The) (Japan) 17,000 93,625 Joy Global, Inc. 1,635 93,179 Navistar International Corp. (NON) 7,500 153,075 Parker Hannifin Corp. 3,400 279,310 Shanghai Prime Machinery Co., Ltd. (China) 842,000 109,729 Zardoya Otis SA (Spain) 21,281 291,439 Marine (0.5%) Kirby Corp. (NON) 900 52,092 Road and rail (1.4%) East Japan Railway Co. (Japan) 2,100 137,818 Trading companies and distributors (2.6%) Mitsui & Co., Ltd. (Japan) 11,400 157,513 Rexel SA (France) 5,314 103,390 Transportation infrastructure (0.6%) Fraport AG (Germany) 1,158 64,223 Total common stocks (cost $8,795,668) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 400 $21,888 Total convertible preferred stocks (cost $20,000) SHORT-TERM INVESTMENTS (1.1%) (a) Shares Value Putnam Money Market Liquidity Fund 0.16% (AFF) 113,222 $113,222 Total short-term investments (cost $113,222) TOTAL INVESTMENTS Total investments (cost $8,928,890) (b) FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $8,554,865) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 12/20/12 $42,318 $42,127 $191 British Pound Sell 12/20/12 320 323 3 Canadian Dollar Buy 12/20/12 54,645 54,357 288 Euro Buy 12/20/12 24,715 24,838 (123) Swedish Krona Buy 12/20/12 217,203 216,768 435 Swiss Franc Buy 12/20/12 28,387 28,393 (6) Swiss Franc Sell 12/20/12 28,387 28,229 (158) Barclays Bank PLC Australian Dollar Buy 12/20/12 40,546 40,351 195 British Pound Buy 12/20/12 130,733 131,795 (1,062) Canadian Dollar Sell 12/20/12 54,846 54,600 (246) Euro Buy 12/20/12 471,792 470,915 877 Hong Kong Dollar Buy 12/20/12 61,832 61,835 (3) Japanese Yen Sell 12/20/12 144,530 148,711 4,181 Singapore Dollar Buy 12/20/12 134,442 134,461 (19) Swedish Krona Sell 12/20/12 50,102 50,034 (68) Swiss Franc Buy 12/20/12 119,054 119,302 (248) Citibank, N.A. Australian Dollar Sell 12/20/12 26,266 26,127 (139) British Pound Buy 12/20/12 91,481 92,221 (740) Canadian Dollar Buy 12/20/12 16,504 16,432 72 Danish Krone Buy 12/20/12 67,404 66,319 1,085 Euro Sell 12/20/12 356,543 355,861 (682) Singapore Dollar Buy 12/20/12 28,347 28,242 105 Swiss Franc Buy 12/20/12 168,489 167,839 650 Swiss Franc Sell 12/20/12 168,489 168,527 38 Credit Suisse AG British Pound Buy 12/20/12 558,339 557,937 402 Canadian Dollar Buy 12/20/12 84,433 84,065 368 Euro Sell 12/20/12 77,656 77,495 (161) Japanese Yen Sell 12/20/12 114,684 117,960 3,276 Swedish Krona Sell 12/20/12 115,873 115,755 (118) Swiss Franc Sell 12/20/12 86,673 86,453 (220) Deutsche Bank AG Euro Buy 12/20/12 317,260 316,255 1,005 Swedish Krona Buy 12/20/12 102,743 102,625 118 Swiss Franc Buy 12/20/12 119,918 119,443 475 Goldman Sachs International Australian Dollar Buy 12/20/12 44,715 44,477 238 British Pound Buy 12/20/12 9,292 9,293 (1) British Pound Sell 12/20/12 9,292 9,365 73 Euro Buy 12/20/12 3,252 3,245 7 Euro Sell 12/20/12 3,252 3,199 (53) Japanese Yen Buy 12/20/12 681,561 701,133 (19,572) Swedish Krona Buy 12/20/12 86,503 86,378 125 HSBC Bank USA, National Association Australian Dollar Buy 12/20/12 25,849 25,728 121 British Pound Sell 12/20/12 237,274 232,195 (5,079) Euro Sell 12/20/12 126,696 126,406 (290) Hong Kong Dollar Sell 12/20/12 107,045 107,053 8 Japanese Yen Buy 12/20/12 23,895 24,585 (690) Singapore Dollar Buy 12/20/12 66,442 66,205 237 Singapore Dollar Sell 12/20/12 66,442 66,448 6 Swiss Franc Buy 12/20/12 111,715 111,141 574 JPMorgan Chase Bank N.A. British Pound Sell 12/20/12 126,247 126,601 354 Canadian Dollar Buy 12/20/12 46,896 46,694 202 Euro Sell 12/20/12 150,110 149,793 (317) Hong Kong Dollar Buy 12/20/12 51,381 51,418 (37) Japanese Yen Buy 12/20/12 221,402 226,701 (5,299) Norwegian Krone Buy 12/20/12 20,573 20,496 77 Singapore Dollar Buy 12/20/12 67,999 67,771 228 Singapore Dollar Sell 12/20/12 67,999 68,007 8 Swedish Krona Buy 12/20/12 39,886 39,847 39 Swiss Franc Buy 12/20/12 67,892 67,631 261 Royal Bank of Scotland PLC (The) British Pound Buy 12/20/12 39,733 40,030 (297) British Pound Sell 12/20/12 39,733 39,373 (360) Canadian Dollar Buy 12/20/12 26,366 26,250 116 Euro Buy 12/20/12 39,023 38,925 98 Euro Sell 12/20/12 39,023 38,388 (635) Japanese Yen Buy 12/20/12 25,770 27,147 (1,377) Swiss Franc Sell 12/20/12 38,426 38,254 (172) State Street Bank and Trust Co. Australian Dollar Sell 12/20/12 12,612 12,545 (67) Euro Sell 12/20/12 271,863 271,267 (596) Swedish Krona Buy 12/20/12 84,475 84,247 228 UBS AG Australian Dollar Buy 12/20/12 28,559 28,406 153 British Pound Buy 12/20/12 27,717 27,940 (223) Canadian Dollar Buy 12/20/12 88,056 87,671 385 Euro Sell 12/20/12 316,739 316,081 (658) Japanese Yen Buy 12/20/12 65,153 67,021 (1,868) Norwegian Krone Buy 12/20/12 1,341 1,336 5 Swiss Franc Buy 12/20/12 18,673 18,594 79 WestPac Banking Corp. British Pound Buy 12/20/12 26,595 27,810 (1,215) Euro Buy 12/20/12 611,756 610,701 1,055 Japanese Yen Sell 12/20/12 159,816 164,474 4,658 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $10,015,450. (b) The aggregate identified cost on a tax basis is $9,181,405, resulting in gross unrealized appreciation and depreciation of $823,404 and $99,539, respectively, or net unrealized appreciation of $723,865. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $269,960 $1,543,703 $1,700,441 $139 $113,222 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. At the close of the reporting period, the fund maintained liquid assets totaling $29,904 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 72.2% Japan 9.1 Germany 5.5 Spain 2.9 France 2.8 Italy 2.8 China 2.3 United Kingdom 1.1 Brazil 1.0 South Korea 0.3 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $33,969 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $1,399,809 $— $— Industrials 8,198,091 — — Information technology 172,260 — — Total common stocks — — Convertible preferred stocks 21,888 — — Short-term investments 113,222 — — Totals by level $— $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(19,700) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $23,099 $42,799 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2013 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	November 30, 2012 Item 1. Schedule of Investments: Putnam Global Technology Fund The fund's portfolio 11/30/12 (Unaudited) COMMON STOCKS (99.0%) (a) Shares Value Communications equipment (16.6%) Cisco Systems, Inc. 14,030 $265,307 EchoStar Corp. Class A (NON) 4,000 125,440 F5 Networks, Inc. (NON) 2,900 271,672 InterDigital, Inc. 2,600 110,968 Polycom, Inc. (NON) 29,128 304,679 Qualcomm, Inc. 12,871 818,853 Telefonaktiebolaget LM Ericsson ADR (Sweden) 12,569 118,023 Computers and peripherals (33.4%) Apple, Inc. 5,176 3,029,409 Asustek Computer, Inc. (Taiwan) 2,440 26,916 EMC Corp. (NON) 14,451 358,674 Fujitsu, Ltd. (Japan) 12,000 45,418 Gemalto NV (Netherlands) 465 42,756 LITE-ON IT Corp. (Taiwan) 52,359 43,251 NetApp, Inc. (NON) 4,200 133,182 Pegatron Corp. (Taiwan) (NON) 81,000 105,662 SanDisk Corp. (NON) 5,376 210,202 Toshiba Corp. (Japan) 18,000 61,357 Electronic equipment, instruments, and components (3.8%) Corning, Inc. 4,716 57,677 Hitachi, Ltd. (Japan) 10,000 57,742 Hon Hai Precision Industry Co., Ltd. (Taiwan) 24,100 77,308 Keyence Corp. (Japan) 400 111,700 Murata Manufacturing Co., Ltd. (Japan) 2,800 158,622 Internet software and services (8.3%) eBay, Inc. (NON) 5,160 272,551 Facebook, Inc. Class A (NON) 2,700 75,600 Google, Inc. Class A (NON) 874 610,375 Millennial Media, Inc. (NON) 1,950 26,813 Tencent Holdings, Ltd. (China) 800 26,136 IT Services (7.8%) Cognizant Technology Solutions Corp. (NON) 1,800 121,014 Computer Sciences Corp. 1,656 63,027 IBM Corp. 767 145,784 MasterCard, Inc. Class A 415 202,802 Unisys Corp. (NON) 605 10,454 Visa, Inc. Class A 2,704 404,816 Media (2.9%) DISH Network Corp. Class A 9,600 355,584 Office electronics (0.8%) Canon, Inc. (Japan) 1,200 41,968 Canon, Inc. ADR (Japan) 1,612 56,710 Real estate investment trusts (REITs) (0.3%) American Tower Corp. Class A (R) 400 29,972 Semiconductors and semiconductor equipment (7.1%) ARM Holdings PLC (United Kingdom) 8,162 101,214 ASML Holding NV (Netherlands) 986 61,579 Avago Technologies, Ltd. (Singapore) 3,100 108,810 Imagination Technologies Group PLC (United Kingdom) (NON) 8,787 57,213 Samsung Electronics Co., Ltd. (South Korea) 78 101,277 SK Hynix, Inc. (South Korea) (NON) 6,670 150,296 Texas Instruments, Inc. 8,300 244,601 Xilinx, Inc. 900 31,185 Software (17.8%) Adobe Systems, Inc. (NON) 1,100 38,071 BMC Software, Inc. (NON) 1,000 40,960 Fidessa Group PLC (United Kingdom) 2,448 55,615 Infoblox, Inc. (NON) 1,200 22,752 Microsoft Corp. 36,219 964,152 Oracle Corp. 14,695 471,710 Red Hat, Inc. (NON) 915 45,201 Salesforce.com, Inc. (NON) 2,547 401,585 Symantec Corp. (NON) 2,100 39,396 Synopsys, Inc. (NON) 1,700 55,760 VMware, Inc. Class A (NON) 321 29,195 Specialty retail (0.2%) GameStop Corp. Class A 1,000 26,250 Total common stocks (cost $8,537,092) WARRANTS (0.2%) (a) (NON) Expiration date Strike Price Warrants Value Bharti Airtel, Ltd. 144A (India) 2/18/14 $0.00 3,543 $21,950 Total warrants (cost $26,217) SHORT-TERM INVESTMENTS (0.4%) (a) Shares Value Putnam Money Market Liquidity Fund 0.16% (AFF) 47,749 $47,749 Total short-term investments (cost $47,749) TOTAL INVESTMENTS Total investments (cost $8,611,058) (b) FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $2,306,962) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 12/20/12 $38,771 $39,086 $315 Euro Buy 12/20/12 118,891 118,657 234 Barclays Bank PLC Euro Sell 12/20/12 39,413 39,983 570 Hong Kong Dollar Sell 12/20/12 59,922 59,925 3 Japanese Yen Buy 12/20/12 141,061 145,839 (4,778) Swedish Krona Buy 12/20/12 28,228 28,190 38 Citibank, N.A. British Pound Buy 12/20/12 22,430 22,611 (181) Euro Sell 12/20/12 65,689 65,564 (125) Credit Suisse AG British Pound Sell 12/20/12 34,285 34,555 270 Euro Buy 12/20/12 25,625 25,479 146 Euro Sell 12/20/12 25,625 25,572 (53) Japanese Yen Buy 12/20/12 149,718 153,996 (4,278) Deutsche Bank AG Euro Buy 12/20/12 130 129 1 Euro Sell 12/20/12 130 130 — Goldman Sachs International Euro Buy 12/20/12 56,714 56,599 115 Japanese Yen Buy 12/20/12 9,766 10,046 (280) Japanese Yen Sell 12/20/12 9,766 9,798 32 Swedish Krona Buy 12/20/12 38,098 38,044 54 HSBC Bank USA, National Association Euro Buy 12/20/12 108,485 108,237 248 Hong Kong Dollar Buy 12/20/12 70,322 70,328 (6) Japanese Yen Buy 12/20/12 40,283 41,446 (1,163) JPMorgan Chase Bank N.A. British Pound Buy 12/20/12 84,111 85,375 (1,264) Canadian Dollar Sell 12/20/12 2,818 2,806 (12) Euro Buy 12/20/12 233,620 233,126 494 Hong Kong Dollar Sell 12/20/12 24,581 24,583 2 Japanese Yen Buy 12/20/12 93,427 95,376 (1,949) Swedish Krona Sell 12/20/12 75,791 75,717 (74) Royal Bank of Scotland PLC (The) Euro Buy 12/20/12 180,548 180,093 455 Japanese Yen Buy 12/20/12 12,087 12,473 (386) State Street Bank and Trust Co. Euro Sell 12/20/12 102,371 102,147 (224) Israeli Shekel Buy 12/20/12 25,643 24,988 655 Swedish Krona Buy 12/20/12 29,731 29,543 188 UBS AG British Pound Sell 12/20/12 51,268 51,682 414 Canadian Dollar Buy 12/20/12 63,400 63,123 277 Euro Buy 12/20/12 42,535 42,447 88 Euro Sell 12/20/12 42,535 42,292 (243) WestPac Banking Corp. British Pound Sell 12/20/12 118,398 118,665 267 Euro Sell 12/20/12 5,073 5,131 58 Japanese Yen Buy 12/20/12 11,405 11,443 (38) Japanese Yen Sell 12/20/12 11,405 11,738 333 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $12,152,148. (b) The aggregate identified cost on a tax basis is $8,715,215, resulting in gross unrealized appreciation and depreciation of $3,636,942 and $257,212, respectively, or net unrealized appreciation of $3,379,730. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $365,558 $339,521 $657,330 $92 $47,749 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $11,684 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 86.5% Japan 4.4 Taiwan 2.1 South Korea 2.1 United Kingdom 1.8 Sweden 1.0 Singapore 0.9 Netherlands 0.9 Other 0.3 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $12,191 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $381,834 $— $— Financials 29,972 — — Information technology 11,613,440 — — Total common stocks — — Warrants — 21,950 — Short-term investments 47,749 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(9,797) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $5,257 $15,054 Equity contracts 21,950 - Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2013 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	November 30, 2012 Item 1. Schedule of Investments: Putnam Global Telecommunications Fund The fund's portfolio 11/30/12 (Unaudited) COMMON STOCKS (96.8%) (a) Shares Value Communications equipment (2.7%) Qualcomm, Inc. 6,100 $388,082 Diversified telecommunication services (43.5%) AT&T, Inc. 67,166 2,292,376 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 6,800 303,973 TalkTalk Telecom Group PLC (United Kingdom) 56,101 197,202 TDC A/S (Denmark) 66,582 453,955 Telecom Italia SpA (Italy) 131,846 120,116 Verizon Communications, Inc. 38,618 1,703,826 Vivendi (France) 32,028 688,125 Ziggo NV (Netherlands) 16,709 523,280 Internet software and services (2.8%) Telecity Group PLC (United Kingdom) 28,933 397,263 IT Services (2.9%) InterXion Holding NV (Netherlands) (NON) 19,500 423,345 Media (18.4%) Comcast Corp. Class A 16,283 605,402 DISH Network Corp. Class A 16,500 611,160 Kabel Deutschland Holding AG (Germany) 8,699 629,030 Time Warner Cable, Inc. 2,600 246,714 Virgin Media, Inc. (United Kingdom) 16,000 562,720 Real estate investment trusts (REITs) (2.6%) American Tower Corp. Class A 5,000 374,650 Wireless telecommunication services (23.9%) Softbank Corp. (Japan) 19,700 738,436 Sprint Nextel Corp. (NON) 66,329 380,065 Turkcell Iletisim Hizmetleri AS ADR (Turkey) (NON) 14,400 218,160 Vodafone Group PLC (United Kingdom) 818,611 2,113,544 Total common stocks (cost $11,833,177) SHORT-TERM INVESTMENTS (3.5%) (a) Shares Value Putnam Money Market Liquidity Fund 0.16% (AFF) 501,477 $501,477 Total short-term investments (cost $501,477) TOTAL INVESTMENTS Total investments (cost $12,334,654) (b) FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $6,817,650) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 12/20/12 $43,152 $42,957 $195 British Pound Buy 12/20/12 1,602 1,615 (13) British Pound Sell 12/20/12 1,602 1,597 (5) Euro Buy 12/20/12 157,914 157,604 310 Swedish Krona Buy 12/20/12 41,989 41,905 84 Swiss Franc Buy 12/20/12 199,359 198,250 1,109 Swiss Franc Sell 12/20/12 199,359 199,402 43 Barclays Bank PLC Australian Dollar Buy 12/20/12 46,591 46,367 224 Canadian Dollar Buy 12/20/12 124,284 123,727 557 Euro Buy 12/20/12 30,178 30,122 56 Hong Kong Dollar Buy 12/20/12 138,657 138,665 (8) Japanese Yen Sell 12/20/12 84,481 86,892 2,411 Norwegian Krone Buy 12/20/12 52,508 52,301 207 Singapore Dollar Buy 12/20/12 301,408 301,279 129 Swedish Krona Buy 12/20/12 19,290 19,263 27 Swedish Krona Sell 12/20/12 19,290 19,242 (48) Swiss Franc Sell 12/20/12 30,007 30,109 102 Citibank, N.A. British Pound Sell 12/20/12 78,023 78,654 631 Danish Krone Sell 12/20/12 397,414 391,232 (6,182) Euro Buy 12/20/12 235,701 235,250 451 Singapore Dollar Buy 12/20/12 28,019 27,916 103 Swiss Franc Buy 12/20/12 51,594 51,605 (11) Swiss Franc Sell 12/20/12 51,594 51,395 (199) Credit Suisse AG Australian Dollar Buy 12/20/12 50,343 50,078 265 British Pound Buy 12/20/12 17,463 17,600 (137) Canadian Dollar Buy 12/20/12 110,397 109,915 482 Euro Buy 12/20/12 113,558 113,322 236 Japanese Yen Buy 12/20/12 249,326 254,773 (5,447) New Zealand Dollar Buy 12/20/12 37,232 37,342 (110) Norwegian Krone Buy 12/20/12 31,335 31,218 117 Swedish Krona Buy 12/20/12 105,477 105,369 108 Swiss Franc Buy 12/20/12 199,359 199,417 (58) Deutsche Bank AG Australian Dollar Buy 12/20/12 40,858 40,792 66 Euro Sell 12/20/12 18,341 18,309 (32) Swedish Krona Buy 12/20/12 57,148 57,082 66 Goldman Sachs International Euro Buy 12/20/12 75,055 75,693 (638) Japanese Yen Buy 12/20/12 89,546 92,118 (2,572) Japanese Yen Sell 12/20/12 89,546 92,003 2,457 Swedish Krona Buy 12/20/12 4,822 4,815 7 Swedish Krona Sell 12/20/12 4,822 4,810 (12) HSBC Bank USA, National Association Euro Buy 12/20/12 296,187 295,509 678 Hong Kong Dollar Sell 12/20/12 58,025 58,030 5 Singapore Dollar Buy 12/20/12 18,188 18,123 65 Singapore Dollar Sell 12/20/12 18,188 18,189 1 JPMorgan Chase Bank N.A. British Pound Sell 12/20/12 362,720 364,437 1,717 Canadian Dollar Buy 12/20/12 65,312 65,031 281 Euro Buy 12/20/12 51,511 51,402 109 Hong Kong Dollar Sell 12/20/12 58,593 58,598 5 Japanese Yen Buy 12/20/12 134,877 138,717 (3,840) Norwegian Krone Buy 12/20/12 28,636 28,529 107 Singapore Dollar Buy 12/20/12 240,045 239,238 807 Singapore Dollar Sell 12/20/12 240,045 240,071 26 Swedish Krona Buy 12/20/12 87,209 87,123 86 Swiss Franc Sell 12/20/12 100,921 100,532 (389) Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/20/12 46,591 46,352 239 Canadian Dollar Buy 12/20/12 17,309 17,233 76 Japanese Yen Buy 12/20/12 2,860 2,979 (119) Swiss Franc Buy 12/20/12 11,657 11,605 52 State Street Bank and Trust Co. Australian Dollar Buy 12/20/12 34,292 34,110 182 Canadian Dollar Buy 12/20/12 129,215 128,646 569 Euro Sell 12/20/12 491,824 490,747 (1,077) Israeli Shekel Buy 12/20/12 44,109 42,982 1,127 Norwegian Krone Buy 12/20/12 32,164 32,033 131 Swedish Krona Buy 12/20/12 95,246 95,138 108 UBS AG British Pound Buy 12/20/12 38,611 38,923 (312) Canadian Dollar Buy 12/20/12 85,640 85,266 374 Euro Buy 12/20/12 86,242 86,062 180 Norwegian Krone Buy 12/20/12 51,555 51,347 208 Swedish Krona Sell 12/20/12 1,442 1,472 30 Swiss Franc Buy 12/20/12 48,140 47,936 204 WestPac Banking Corp. Australian Dollar Buy 12/20/12 20,846 20,735 111 British Pound Buy 12/20/12 29,799 30,032 (233) Canadian Dollar Buy 12/20/12 54,846 54,615 231 Japanese Yen Sell 12/20/12 100,955 103,903 2,948 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $14,435,361. (b) The aggregate identified cost on a tax basis is $12,364,403, resulting in gross unrealized appreciation and depreciation of $2,332,313 and $223,815, respectively, or net unrealized appreciation of $2,108,498. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $450,881 $1,284,630 $1,234,034 $204 $501,477 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. At the close of the reporting period, the fund maintained liquid assets totaling $11,093 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 49.2% United Kingdom 22.6 Japan 7.2 Netherlands 6.5 France 4.8 Germany 4.3 Denmark 3.1 Turkey 1.5 Italy 0.8 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $11,600 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $2,655,026 $— $— Financials 374,650 — — Information technology 1,208,690 — — Telecommunication services 9,733,058 — — Total common stocks — — Short-term investments 501,477 — — Totals by level $— $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(342) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $21,100 $21,442 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2013 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	November 30, 2012 Item 1. Schedule of Investments: Putnam Retirement Income Fund Lifestyle 2 The fund's portfolio 11/30/12 (Unaudited) INVESTMENT COMPANIES (43.9%) (a) Shares Value iShares MSCI EAFE Index Fund 239 $13,167 Putnam Absolute Return 100 Fund Class Y (AFF) 52,080 532,776 Putnam Absolute Return 300 Fund Class Y (AFF) 121,800 1,297,166 Putnam Absolute Return 500 Fund Class Y (AFF) 200,816 2,283,275 Putnam Absolute Return 700 Fund Class Y (AFF) 29,359 346,147 Putnam Money Market Fund Class A (AFF) 417,222 417,222 SPDR S&P rust 633 89,924 SPDR S&P Midcap rust 67 12,217 Total investment companies (cost $4,972,193) COMMON STOCKS (16.1%) (a) Shares Value Basic materials (0.7%) Albemarle Corp. 36 $2,152 BASF SE (Germany) 62 5,556 Bemis Co., Inc. 47 1,579 BHP Billiton, Ltd. (Australia) 93 3,338 CF Industries Holdings, Inc. 22 4,709 Chicago Bridge & Iron Co., NV (Netherlands) 48 1,950 Cytec Industries, Inc. 22 1,510 Domtar Corp. (Canada) 16 1,282 Evraz PLC (United Kingdom) 1,599 6,000 Fletcher Building, Ltd. (New Zealand) 736 4,785 Fortune Brands Home & Security, Inc. (NON) 82 2,459 LyondellBasell Industries NV Class A (Netherlands) 103 5,122 Monsanto Co. 143 13,097 Nippon Paper Group, Inc. (Japan) 300 3,676 OZ Minerals, Ltd. (Australia) 363 2,784 PPG Industries, Inc. 52 6,462 Rio Tinto PLC (United Kingdom) 164 8,128 Steel Dynamics, Inc. 94 1,214 Stora Enso OYJ Class R (Finland) 580 3,798 Valspar Corp. 39 2,448 voestalpine AG (Austria) 48 1,550 Westlake Chemical Corp. 11 797 Capital goods (0.6%) ABB, Ltd. (Switzerland) 196 3,820 BAE Systems PLC (United Kingdom) 1,192 6,251 Cummins, Inc. 66 6,479 Dover Corp. 73 4,642 Emerson Electric Co. 232 11,653 Fluor Corp. 70 3,716 Lockheed Martin Corp. 90 8,397 McDermott International, Inc. (NON) 116 1,221 Metso Corp. OYJ (Finland) 82 3,083 Pentair, Ltd. 38 1,843 Raytheon Co. 128 7,313 Staples, Inc. 235 2,750 Textron, Inc. 119 2,795 Vinci SA (France) 135 5,956 Communication services (0.8%) AT&T, Inc. 253 8,635 Belgacom SA (Belgium) 202 5,935 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 1,545 1,900 Comcast Corp. Class A 537 19,966 Deutsche Telekom AG (Germany) 561 6,180 France Telecom SA (France) 456 4,827 IAC/InterActiveCorp. 58 2,735 Koninklijke (Royal) KPN NV (Netherlands) 214 1,211 NTT DoCoMo, Inc. (Japan) 3 4,327 Telecom Corp. of New Zealand, Ltd. (New Zealand) 2,273 4,311 Telstra Corp., Ltd. (Australia) 654 2,942 Verizon Communications, Inc. 453 19,986 Vodafone Group PLC (United Kingdom) 1,457 3,762 Conglomerates (0.3%) AMETEK, Inc. 103 3,845 Bouygues SA (France) 207 5,111 Danaher Corp. 180 9,715 General Electric Co. 488 10,311 Tyco International, Ltd. 159 4,511 Consumer cyclicals (1.7%) Adecco SA (Switzerland) 121 5,979 ADT Corp. (The) (NON) 79 3,626 Advance Auto Parts, Inc. 28 2,048 Alliance Data Systems Corp. (NON) 26 3,705 Asahi Glass Co., Ltd. (Japan) 1,000 7,618 Bayerische Motoren Werke (BMW) AG (Germany) 73 6,474 Bed Bath & Beyond, Inc. (NON) 76 4,463 CBS Corp. Class B 194 6,980 Coach, Inc. 81 4,685 Dai Nippon Printing Co., Ltd. (Japan) 1,000 7,485 Daimler AG (Registered Shares) (Germany) 42 2,075 Daito Trust Construction Co., Ltd. (Japan) 100 9,692 Dillards, Inc. Class A 33 2,934 Dolby Laboratories, Inc. Class A (NON) 33 1,101 Dun & Bradstreet Corp. (The) 25 1,980 Expedia, Inc. 43 2,660 Foot Locker, Inc. 135 4,838 Gannett Co., Inc. 104 1,862 Geberit International AG (Switzerland) 11 2,324 General Motors Co. (NON) 218 5,642 Home Depot, Inc. (The) 230 14,966 Host Hotels & Resorts, Inc. (R) 433 6,361 Hugo Boss AG (Germany) 42 4,405 Lear Corp. 42 1,834 Lowe's Cos., Inc. 165 5,955 Macy's, Inc. 128 4,954 Marriott International, Inc. Class A 88 3,194 McGraw-Hill Cos., Inc. (The) 94 4,992 Mediaset SpA (Italy) 670 1,107 News Corp. Class A 353 8,698 Next PLC (United Kingdom) 110 6,452 O'Reilly Automotive, Inc. (NON) 41 3,857 PetSmart, Inc. 43 3,038 Priceline.com, Inc. (NON) 5 3,316 Swire Pacific, Ltd. Class A (Hong Kong) 500 6,129 TABCORP Holdings, Ltd. (Australia) 2,297 6,712 Towers Watson & Co. Class A 28 1,481 URS Corp. 39 1,470 Viacom, Inc. Class B 151 7,793 Wal-Mart Stores, Inc. 40 2,881 Wyndham Worldwide Corp. 57 2,798 Wynn Resorts, Ltd. 27 3,035 Consumer staples (1.5%) Brinker International, Inc. 40 1,198 British American Tobacco (BAT) PLC (United Kingdom) 113 5,927 Campbell Soup Co. 93 3,418 Church & Dwight Co., Inc. 20 1,083 Coca-Cola Co. (The) 134 5,081 Coca-Cola West Co., Ltd. (Japan) 300 4,658 ConAgra Foods, Inc. 180 5,375 Costco Wholesale Corp. 129 13,415 CVS Caremark Corp. 257 11,953 Dole Food Co. Inc. (NON) 204 2,342 Dr. Pepper Snapple Group, Inc. 62 2,781 ITOCHU Corp. (Japan) 400 3,998 Kao Corp. (Japan) 300 8,236 Kroger Co. (The) 230 6,035 Lorillard, Inc. 49 5,937 McDonald's Corp. 24 2,089 Metcash, Ltd. (Australia) 536 1,919 Metro AG (Germany) 206 5,768 Molson Coors Brewing Co. Class B 77 3,192 Nestle SA (Switzerland) 120 7,854 PepsiCo, Inc. 34 2,387 Philip Morris International, Inc. 257 23,099 Procter & Gamble Co. (The) 122 8,519 Reckitt Benckiser Group PLC (United Kingdom) 26 1,635 Robert Half International, Inc. 72 2,035 Suedzucker AG (Germany) 98 3,861 Sumitomo Corp. (Japan) 200 2,482 Tesco PLC (United Kingdom) 1,072 5,584 Unilever NV ADR (Netherlands) 212 8,044 Unilever PLC (United Kingdom) 63 2,425 Walgreen Co. 154 5,222 Woolworths, Ltd. (Australia) 108 3,300 Energy (1.4%) BP PLC (United Kingdom) 1,763 12,191 Chevron Corp. 172 18,179 ConocoPhillips 53 3,018 Cosmo Oil Co., Ltd. (Japan) 2,000 3,882 Diamond Offshore Drilling, Inc. 28 1,932 Exxon Mobil Corp. 290 25,561 Helmerich & Payne, Inc. 35 1,827 HollyFrontier Corp. 70 3,173 Marathon Oil Corp. 168 5,183 Marathon Petroleum Corp. 96 5,716 Murphy Oil Corp. 56 3,177 National Oilwell Varco, Inc. 92 6,284 Occidental Petroleum Corp. 94 7,070 Oceaneering International, Inc. 76 4,004 Peabody Energy Corp. 84 2,109 Phillips 66 26 1,362 Royal Dutch Shell PLC Class A (United Kingdom) 337 11,282 Royal Dutch Shell PLC Class B (United Kingdom) 143 4,936 Schlumberger, Ltd. 32 2,292 Seadrill, Ltd. (Norway) 90 3,464 Superior Energy Services, Inc. (NON) 63 1,280 Tesoro Corp. 62 2,621 TonenGeneral Sekiyu KK (Japan) 1,000 9,280 Total SA (France) 152 7,606 Valero Energy Corp. 237 7,646 Williams Cos., Inc. (The) 98 3,218 Financials (5.1%) Alexandria Real Estate Equities, Inc. (R) 16 1,087 Allied World Assurance Co. Holdings AG 24 1,948 American Campus Communities, Inc. (R) 12 526 American Financial Group, Inc. 47 1,864 AMP, Ltd. (Australia) 1,244 5,972 Aon PLC 136 7,725 Apartment Investment & Management Co. Class A (R) 342 8,574 Arch Capital Group, Ltd. (NON) 70 3,157 Assurant, Inc. 54 1,847 AvalonBay Communities, Inc. (R) 151 19,900 Aviva PLC (United Kingdom) 901 5,060 Baloise Holding AG (Switzerland) 26 2,181 Banco Santander Central Hispano SA (Spain) 492 3,784 Bank of America Corp. 100 986 Bendigo and Adelaide Bank, Ltd. (Australia) 297 2,504 Berkshire Hathaway, Inc. Class B (NON) 61 5,373 Boston Properties, Inc. (R) 176 18,063 BRE Properties (R) 7 341 CaixaBank (Spain) 1,031 3,941 Camden Property Trust (R) 26 1,708 CBOE Holdings, Inc. 86 2,578 Chimera Investment Corp. (R) 428 1,173 CIT Group, Inc. (NON) 39 1,445 Citigroup, Inc. 55 1,901 City National Corp. 10 487 CNP Assurances (France) 413 6,016 CommonWealth REIT (R) 443 6,703 Delek Group, Ltd. (Israel) 6 1,347 Digital Realty Trust, Inc. (R) 61 3,937 Duke Realty Corp. (R) 39 527 DuPont Fabros Technology, Inc. (R) 279 6,442 Eaton Vance Corp. 111 3,539 Equity Residential Trust (R) 439 24,369 Essex Property Trust, Inc. (R) 12 1,686 Everest Re Group, Ltd. 24 2,603 Extra Space Storage, Inc. (R) 213 7,487 Federal Realty Investment Trust (R) 98 10,196 Fidelity National Financial, Inc. Class A 124 3,002 First Industrial Realty Trust (NON) (R) 143 1,888 General Growth Properties (R) 606 11,738 Goldman Sachs Group, Inc. (The) 39 4,594 Government Properties Income Trust (R) 257 5,924 Hartford Financial Services Group, Inc. (The) 204 4,321 HCP, Inc. (R) 450 20,273 Health Care REIT, Inc. (R) 169 9,952 HSBC Holdings, PLC (United Kingdom) 906 9,257 Investment AB Kinnevik Class B (Sweden) 378 7,363 Jefferies Group, Inc. 170 2,883 JPMorgan Chase & Co. 400 16,432 Kimco Realty Corp. (R) 582 11,209 Liberty Property Trust (R) 26 906 M&T Bank Corp. 36 3,518 Macerich Co. (The) (R) 194 10,961 Man Group PLC (United Kingdom) 2,675 3,291 Medical Properties Trust, Inc. (R) 491 5,730 Morgan Stanley 378 6,377 Nasdaq OMX Group, Inc. (The) 116 2,811 Natixis (France) 1,178 3,773 NKSJ Holdings, Inc. (Japan) 400 7,584 Northern Trust Corp. 114 5,474 PartnerRe, Ltd. 17 1,409 Pennsylvania Real Estate Investment Trust (R) 256 4,265 PNC Financial Services Group, Inc. 85 4,772 Post Properties, Inc. (R) 164 8,057 ProAssurance Corp. 13 1,179 Prologis, Inc. (R) 466 15,816 Prudential Financial, Inc. 28 1,459 Public Storage (R) 193 27,144 Ramco-Gershenson Properties Trust (R) 301 4,027 Rayonier, Inc. (R) 45 2,243 Realty Income Corp. (R) 47 1,912 Regency Centers Corp. (R) 21 984 Reinsurance Group of America, Inc. Class A 19 973 RenaissanceRe Holdings, Ltd. 25 2,069 RSA Insurance Group PLC (United Kingdom) 2,535 4,772 Senior Housing Properties Trust (R) 24 536 Simon Property Group, Inc. (R) 356 54,145 SL Green Realty Corp. (R) 147 11,081 Stockland (Units) (Australia) (R) 1,645 5,820 Sumitomo Mitsui Financial Group, Inc. (Japan) 300 9,659 Sunstone Hotel Investors, Inc. (NON) (R) 504 5,201 Svenska Handelsbanken AB Class A (Sweden) 228 8,104 Taubman Centers, Inc. (R) 14 1,085 TD Ameritrade Holding Corp. 183 2,965 Toronto-Dominion Bank (The) (Canada) 38 3,157 UDR, Inc. (R) 97 2,232 Validus Holdings, Ltd. 47 1,667 Vornado Realty Trust (R) 273 20,865 W.R. Berkley Corp. 63 2,504 Wells Fargo & Co. 479 15,812 Westpac Banking Corp. (Australia) 342 9,101 Wing Hang Bank, Ltd. (Hong Kong) 500 5,006 Health care (1.6%) Abbott Laboratories 22 1,430 Aetna, Inc. 111 4,794 AmerisourceBergen Corp. 85 3,589 Amgen, Inc. 30 2,664 AstraZeneca PLC (United Kingdom) 166 7,890 C.R. Bard, Inc. 28 2,772 Celgene Corp. (NON) 32 2,515 Eli Lilly & Co. 262 12,848 Endo Health Solutions, Inc. (NON) 68 1,949 Forest Laboratories, Inc. (NON) 216 7,659 Gilead Sciences, Inc. (NON) 113 8,475 GlaxoSmithKline PLC (United Kingdom) 225 4,811 HCA Holdings, Inc. 48 1,524 Health Management Associates, Inc. Class A (NON) 123 978 Humana, Inc. 50 3,271 Johnson & Johnson 117 8,158 McKesson Corp. 71 6,707 Merck & Co., Inc. 87 3,854 Novartis AG (Switzerland) 96 5,941 Omega Healthcare Investors, Inc. (R) 281 6,441 Omnicare, Inc. 46 1,667 Orion OYJ Class B (Finland) 159 4,258 Pfizer, Inc. 916 22,918 Roche Holding AG-Genusschein (Switzerland) 25 4,921 Sabra Health Care REIT, Inc. (R) 204 4,427 Sanofi (France) 67 5,983 Takeda Pharmaceutical Co., Ltd. (Japan) 200 9,147 United Therapeutics Corp. (NON) 43 2,260 UnitedHealth Group, Inc. 252 13,706 Ventas, Inc. (R) 204 12,985 Warner Chilcott PLC Class A 133 1,551 Technology (1.7%) Agilent Technologies, Inc. 119 4,557 AOL, Inc. (NON) 115 4,315 Apple, Inc. 84 49,164 Applied Materials, Inc. 295 3,165 BMC Software, Inc. (NON) 87 3,564 Broadcom Corp. Class A (NON) 115 3,724 Brocade Communications Systems, Inc. (NON) 255 1,448 CA, Inc. 155 3,435 Cadence Design Systems, Inc. (NON) 211 2,686 Cisco Systems, Inc. 589 11,138 Computer Sciences Corp. 60 2,284 Dell, Inc. 314 3,027 Google, Inc. Class A (NON) 25 17,459 IBM Corp. 61 11,594 Intel Corp. 189 3,699 KLA-Tencor Corp. 49 2,228 L-3 Communications Holdings, Inc. 45 3,458 Lam Research Corp. (NON) 46 1,616 Microsoft Corp. 815 21,695 Nokia OYJ (Finland) 1,026 3,403 NVIDIA Corp. (NON) 167 2,001 Oracle Corp. 382 12,262 Polycom, Inc. (NON) 76 795 QLogic Corp. (NON) 230 2,180 Qualcomm, Inc. 40 2,545 Symantec Corp. (NON) 273 5,121 Tech Data Corp. (NON) 25 1,104 Teradyne, Inc. (NON) 91 1,423 Vishay Intertechnology, Inc. (NON) 104 1,009 Western Digital Corp. 67 2,240 Transportation (0.2%) ComfortDelgro Corp., Ltd. (Singapore) 2,000 2,818 Delta Air Lines, Inc. (NON) 361 3,610 Deutsche Post AG (Germany) 120 2,491 Sydney Airport (Australia) 1,669 6,183 United Continental Holdings, Inc. (NON) 109 2,204 United Parcel Service, Inc. Class B 37 2,705 Wabtec Corp. 23 1,946 Yangzijiang Shipbuilding Holdings, Ltd. (China) 3,000 2,298 Utilities and power (0.5%) AES Corp. (The) 285 3,041 Ameren Corp. 109 3,267 CenterPoint Energy, Inc. 187 3,690 Chubu Electric Power Co., Inc. (Japan) 300 4,054 CMS Energy Corp. 120 2,932 DTE Energy Co. 73 4,422 Electricite de France SA (EDF) (France) 194 3,561 Enel SpA (Italy) 1,009 3,824 Energias de Portugal (EDP) SA (Portugal) 565 1,430 Entergy Corp. 72 4,575 Hokuriku Electric Power Co. (Japan) 300 3,323 PG&E Corp. 153 6,265 Red Electrica Corporacion SA (Spain) 89 4,124 RWE AG (Preference) (Germany) 134 5,064 Snam SpA (Italy) 835 3,692 TECO Energy, Inc. 111 1,866 Westar Energy, Inc. 63 1,808 Total common stocks (cost $1,725,451) U.S. TREASURY OBLIGATIONS (12.8%) (a) Principal amount Value U.S. Treasury Bonds 7 7/8s, February 15, 2021 $44,000 $66,936 U.S. Treasury Notes 3 5/8s, February 15, 2021 34,000 40,303 3 1/2s, February 15, 2018 6,000 6,867 3 1/8s, October 31, 2016 190,000 209,653 2 3/4s, December 31, 2017 283,000 312,980 2 5/8s, April 30, 2016 95,000 102,184 2 5/8s, February 29, 2016 98,000 105,144 2 3/8s, August 31, 2014 38,000 39,400 2s, January 31, 2016 73,000 76,763 1 5/8s, August 15, 2022 64,000 64,334 1 3/8s, May 15, 2013 187,000 188,037 1s, August 31, 2016 236,000 240,993 Total U.S. treasury Obligations (cost $1,412,056) CORPORATE BONDS AND NOTES (3.5%) (a) Principal amount Value Basic materials (0.5%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $5,000 $5,028 Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 5,000 5,316 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 5,000 6,405 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 5,000 6,320 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 5,000 5,292 International Paper Co. sr. unsec. notes 9 3/8s, 2019 5,000 6,870 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 5,000 6,211 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 5,000 6,576 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 5,451 Capital goods (0.1%) United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 5,000 5,685 Communication services (0.6%) American Tower Corp. sr. unsec. notes 7s, 2017 (R) 5,000 6,003 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 9,000 11,550 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 3,000 3,300 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 10,000 13,574 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 5,000 6,038 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 5,000 5,900 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 3,311 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,730 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 4,000 4,683 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 5,000 5,250 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 10,000 11,150 Consumer cyclicals (0.4%) ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 2,000 2,081 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 3,000 3,057 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 5,000 5,713 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 5,000 5,458 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 5,000 6,038 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 5,000 5,460 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 5,000 5,188 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 5,000 5,414 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 5,000 5,226 Consumer staples (0.3%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 10,000 9,927 Diageo Investment Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 5,000 5,424 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 5,000 6,143 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 5,000 5,608 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 5,000 5,707 Energy (0.3%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 5,000 5,793 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000 5,298 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 5,000 5,693 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 5,000 6,166 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 5,000 6,885 Financials (0.6%) ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 3.407s, perpetual maturity 15,000 15,020 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 4,000 5,000 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 7,000 8,480 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 4,000 3,715 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 5,000 5,025 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 5,000 6,449 Genworth Financial, Inc. sr. unsec. unsub. notes 7.7s, 2020 5,000 5,382 HSBC Holdings PLC sr. unsec. notes 4 7/8s, 2022 (United Kingdom) 5,000 5,799 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 7,000 7,158 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 5,000 5,550 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 5,000 5,196 Royal Bank of Scotland PLC (The) sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 5,000 5,809 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 5,000 5,703 Health care (0.1%) Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 2,000 2,135 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 5,000 5,235 Transportation (0.1%) CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 5,000 5,462 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 5,000 5,111 Utilities and power (0.5%) Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 5,000 5,315 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 5,000 5,329 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 5,000 6,637 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 5,000 5,843 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 5,000 5,209 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 5,000 6,309 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 10,000 10,640 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 5,000 6,790 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 5,000 5,387 Total corporate bonds and notes (cost $375,218) CONVERTIBLE BONDS AND NOTES (2.3%) (a) Principal amount Value Basic materials (0.1%) CEMEX SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) $4,000 $4,100 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 4,000 4,253 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 5,000 5,209 Capital goods (0.1%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 5,000 5,250 Icahn Enterprises LP/Icahn Enterprises Finance Corp. cv. sr. unsec. notes FRN 4s, 2013 5,000 5,038 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 4,000 3,950 Communication services (0.3%) Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 5,000 11,513 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 8,000 7,585 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 5,000 6,366 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 7,000 770 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 3,000 5,974 Consumer cyclicals (0.6%) Callaway Golf Co. 144A cv. sr. unsec. bonds 3 3/4s, 2019 3,000 3,264 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 4,000 4,110 Cenveo Corp. 144A cv. company guaranty sr. unsec. notes 7s, 2017 3,000 2,653 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 4,000 5,925 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 6,000 6,203 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 13,000 6,216 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 9,000 13,029 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 9,000 8,966 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 11,000 11,199 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 4,000 6,573 Consumer staples (0.1%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 3,000 3,143 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 4,000 3,918 Vector Group Ltd. cv. sr. unsec. notes FRN 2 1/2s, 2019 5,000 5,456 Energy (0.2%) Alpha Natural Resources, Inc. cv. sr. unsec. notes 2 3/8s, 2015 4,000 3,585 Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 8,000 6,435 Endeavour International Corp. cv. company guaranty sr. unsec. unsub. notes 5 1/2s, 2016 3,000 2,595 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 4,000 3,655 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 5,000 4,547 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 4,000 4,580 Financials (0.3%) Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 7,000 7,521 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 3,000 3,064 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 4,000 6,080 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 6,000 5,520 PHH Corp. cv. sr. unsec. notes 4s, 2014 7,000 7,774 Health care (0.2%) Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 1,000 938 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) (F) (NON) 5,000 950 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 3,000 750 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 7,000 4,694 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 3/1/18) 2042 (STP) 7,000 6,751 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 4,000 4,095 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 2,000 1,978 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 5,000 6,294 Technology (0.4%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 5,000 4,613 Digital River, Inc. cv. sr. unsec. notes 2s, 2030 6,000 5,715 Micron Technology, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2032 7,000 6,528 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 3,000 3,150 Safeguard Scientifics, Inc. 144A cv. sr. unsec. notes 5 1/4s, 2018 11,000 11,220 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 5,000 4,675 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 3,000 3,023 Transportation (—%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 4,000 1,353 Total convertible bonds and notes (cost $271,618) CONVERTIBLE PREFERRED STOCKS (2.0%) (a) Shares Value AES Trust III $3.375 cv. pfd. 178 $8,894 Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 269 7,162 AMG Capital Trust II $2.575 cv. pfd. 183 8,658 Apache Corp. Ser. D, $3.00 cv. pfd. 88 3,911 Bank of America Corp. Ser. L, 7.25% cv. pfd. 15 16,706 Bunge, Ltd. $4.875 cv. pfd. 70 7,158 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 12 10,650 Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 180 8,190 Citigroup, Inc. $7.50 cv. pfd. 129 12,936 El Paso Energy Capital Trust I $2.375 cv. pfd. 177 9,425 EPR Properties Ser. C, $1.438 cv. pfd. 321 7,040 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 374 8,970 General Motors Co. Ser. B, $2.375 cv. pfd. 395 16,010 Genesee & Wyoming, Inc. $5.00 cv. pfd. (NON) 54 5,944 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 140 7,874 HealthSouth Corp. Ser. A, 6.50% cv. pfd. 2 2,093 Huntington Bancshares Ser. A, 8.50% cv. pfd. 6 7,439 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 6 6,306 Iridium Communications, Inc. 144A $7.00 cv. pfd. (NON) 26 2,376 MetLife, Inc. $3.75 cv. pfd. 190 8,427 NextEra Energy, Inc. $2.799 cv. pfd. 106 5,321 Nielsen Holdings NV $3.125 cv. pfd. 125 6,598 Oriental Financial Group 144A Ser. C, 8.75% cv. pfd. (Puerto Rico) 2 2,510 PPL Corp. $4.375 cv. pfd. 150 8,138 Stanley Black & Decker, Inc. $4.75 cv. pfd. 62 7,576 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 578 4,975 United Technologies Corp. $3.75 cv. pfd. 230 12,586 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 10 12,375 Wintrust Financial Corp. $3.75 cv. pfd. 77 4,258 Total convertible preferred stocks (cost $232,131) MORTGAGE-BACKED SECURITIES (1.3%) (a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 06-5, Class A3, 5.39s, 2047 $20,000 $21,078 FRB Ser. 05-1, Class A4, 5.077s, 2042 20,000 20,778 CWCapital Cobalt Ser. 07-C3, Class A2, 5.916s, 2046 8,891 8,891 GS Mortgage Securities Corp. II Ser. 05-GG4, Class A3, 4.607s, 2039 24,311 24,554 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD11, Class A2, 5.988s, 2049 23,282 24,024 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.332s, 2049 9,643 9,595 Morgan Stanley Capital I Ser. 07-HQ12, Class A2FX, 5.758s, 2049 24,488 25,313 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 11,272 11,584 Total mortgage-backed securities (cost $144,962) SHORT-TERM INVESTMENTS (17.6%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.16% (AFF) 1,993,190 $1,993,190 U.S. Treasury Bills with effective yields ranging from 0.169% to 0.171%, October 17, 2013 (SEG) $3,000 2,995 Total short-term investments (cost $1,996,185) TOTAL INVESTMENTS Total investments (cost $11,129,814) (b) FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $144,623) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 12/20/12 $1,041 $1,024 $17 Euro Sell 12/20/12 1,041 1,039 (2) Swiss Franc Buy 12/20/12 1,295 1,288 7 Swiss Franc Sell 12/20/12 1,295 1,288 (7) Barclays Bank PLC Euro Buy 12/20/12 7,024 6,972 52 Euro Sell 12/20/12 7,024 7,011 (13) Hong Kong Dollar Sell 12/20/12 2,387 2,387 — Singapore Dollar Sell 12/20/12 983 983 — Citibank, N.A. British Pound Buy 12/20/12 2,884 2,908 (24) Danish Krone Buy 12/20/12 5,075 4,993 82 Euro Buy 12/20/12 520 512 8 Euro Sell 12/20/12 520 516 (4) Singapore Dollar Buy 12/20/12 1,557 1,551 6 Singapore Dollar Sell 12/20/12 1,557 1,557 — Credit Suisse AG Australian Dollar Sell 12/20/12 4,169 4,147 (22) British Pound Buy 12/20/12 3,525 3,552 (27) Euro Buy 12/20/12 5,593 5,567 26 Euro Sell 12/20/12 5,593 5,541 (52) Japanese Yen Sell 12/20/12 2,855 2,937 82 New Zealand Dollar Sell 12/20/12 8,201 8,225 24 Swiss Franc Buy 12/20/12 1,835 1,824 11 Swiss Franc Sell 12/20/12 1,835 1,828 (7) Deutsche Bank AG Euro Buy 12/20/12 3,122 3,106 16 Euro Sell 12/20/12 3,122 3,117 (5) Goldman Sachs International Australian Dollar Sell 12/20/12 3,544 3,525 (19) Japanese Yen Buy 12/20/12 364 367 (3) Japanese Yen Sell 12/20/12 364 374 10 Swedish Krona Sell 12/20/12 2,359 2,356 (3) HSBC Bank USA, National Association Singapore Dollar Buy 12/20/12 2,622 2,612 10 Singapore Dollar Sell 12/20/12 2,622 2,622 — Swiss Franc Buy 12/20/12 7,771 7,735 36 JPMorgan Chase Bank N.A. Australian Dollar Sell 12/20/12 834 830 (4) Hong Kong Dollar Buy 12/20/12 8,516 8,517 (1) Singapore Dollar Buy 12/20/12 5,161 5,162 (1) Singapore Dollar Sell 12/20/12 5,161 5,144 (17) Royal Bank of Scotland PLC (The) British Pound Buy 12/20/12 2,082 2,120 (38) Japanese Yen Buy 12/20/12 205 211 (6) Japanese Yen Sell 12/20/12 205 210 5 Swiss Franc Buy 12/20/12 1,835 1,824 11 Swiss Franc Sell 12/20/12 1,835 1,827 (8) State Street Bank and Trust Co. Euro Buy 12/20/12 8,976 9,004 (28) Israeli Shekel Sell 12/20/12 419 408 (11) Japanese Yen Buy 12/20/12 1,241 1,277 (36) Japanese Yen Sell 12/20/12 1,241 1,250 9 UBS AG Japanese Yen Sell 12/20/12 1,631 1,687 56 Norwegian Krone Sell 12/20/12 3,405 3,392 (13) WestPac Banking Corp. Euro Buy 12/20/12 4,162 4,155 7 Euro Sell 12/20/12 4,162 4,141 (21) Total FUTURES CONTRACTS OUTSTANDING at 11/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond Ultra 30 yr (Long) 1 $165,938 Mar-13 $(58) U.S. Treasury Bond 30 yr (Short) 1 150,063 Mar-13 (503) U.S. Treasury Note 2 yr (Long) 2 440,906 Mar-13 90 U.S. Treasury Note 5 yr (Short) 5 623,594 Mar-13 (1,299) U.S. Treasury Note 10 yr (Long) 2 267,281 Mar-13 809 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/12 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum depreciation Credit Suisse International DJ CDX NA IG Series 19 Index BBB+/P $(1,660) $330,000 12/20/17 100 bp $(1,055) JPMorgan Chase Bank N.A. DJ CDX EM Series 15 Version 1 Index BB+/P (50,000) 400,000 6/20/16 500 bp (8,328) DJ CDX NA HY Series 19 Index B+/P (16,250) 1,000,000 12/20/17 500 bp (10,328) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. Securities rated by Putnam are indicated by “/P.” Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $11,366,903. (b) The aggregate identified cost on a tax basis is $11,136,549, resulting in gross unrealized appreciation and depreciation of $322,396 and $144,440, respectively, or net unrealized appreciation of $177,956. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $1,893,584 $217,980 $118,374 $773 $1,993,190 Putnam Absolute Return 100 Fund Class Y 499,770 35,405 6,450 — 532,776 Putnam Absolute Return 300 Fund Class Y 1,224,121 84,973 15,479 — 1,297,166 Putnam Absolute Return 500 Fund Class Y 2,167,789 141,621 25,798 — 2,283,275 Putnam Absolute Return 700 Fund Class Y 329,405 21,243 3,870 — 346,147 Putnam Money Market Fund Class A 394,045 28,337 5,160 10 417,222 Totals Market values are shown for those securities affiliated at period end. * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $3,377,947 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $131 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $84,396 $— $— Capital goods 69,919 — — Communication services 86,717 — — Conglomerates 33,493 — — Consumer cyclicals 193,599 — — Consumer staples 170,852 — — Energy 158,293 — — Financials 578,259 — — Health care 182,093 — — Technology 188,339 — — Transportation 24,255 — — Utilities and power 60,938 — — Total common stocks — — Convertible bonds and notes — 261,046 1,700 Convertible preferred stocks 12,586 217,920 — Corporate bonds and notes — 402,610 — Investment companies 4,991,894 — — Mortgage-backed securities — 145,817 — U.S. treasury obligations — 1,453,594 — Short-term investments 1,993,190 2,995 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $103 $— Futures contracts (961) — — Credit default contracts — 48,199 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $48,199 $— Foreign exchange contracts 475 372 Interest rate contracts 899 1,860 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2013 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2013 Date of reporting period:	November 30, 2012 Item 1. Schedule of Investments: Putnam Retirement Income Fund Lifestyle 3 The fund's portfolio 11/30/12 (Unaudited) COMMON STOCKS (31.7%) (a) Shares Value Banking (1.6%) Banco Santander Central Hispano SA (Spain) 1,515 $11,653 Bendigo and Adelaide Bank, Ltd. (Australia) 983 8,289 City National Corp. 20 974 CaixaBank (Spain) 3,175 12,136 HSBC Holdings, PLC (United Kingdom) 2,797 28,577 JPMorgan Chase & Co. 724 29,742 M&T Bank Corp. 63 6,157 Natixis (France) 3,629 11,625 Northern Trust Corp. 210 10,084 PNC Financial Services Group, Inc. 155 8,702 Sumitomo Mitsui Financial Group, Inc. (Japan) 900 28,976 Svenska Handelsbanken AB Class A (Sweden) 751 26,695 Toronto-Dominion Bank (The) (Canada) 67 5,566 Wells Fargo & Co. 878 28,983 Westpac Banking Corp. (Australia) 1,123 29,885 Wing Hang Bank, Ltd. (Hong Kong) 1,000 10,013 Basic materials (1.3%) Albemarle Corp. 67 4,006 BASF SE (Germany) 215 19,266 Bemis Co., Inc. 87 2,923 BHP Billiton, Ltd. (Australia) 310 11,126 CF Industries Holdings, Inc. 41 8,775 Chicago Bridge & Iron Co., NV (Netherlands) 89 3,616 Cytec Industries, Inc. 41 2,814 Domtar Corp. (Canada) 32 2,564 Evraz PLC (United Kingdom) 4,924 18,476 Fletcher Building, Ltd. (New Zealand) 2,553 16,599 Fortune Brands Home & Security, Inc. (NON) 151 4,528 LyondellBasell Industries NV Class A (Netherlands) 190 9,449 Monsanto Co. 262 23,997 Nippon Paper Group, Inc. (Japan) 900 11,027 OZ Minerals, Ltd. (Australia) 1,204 9,235 PPG Industries, Inc. 95 11,806 Rio Tinto PLC (United Kingdom) 505 25,029 Steel Dynamics, Inc. 173 2,235 Stora Enso OYJ Class R (Finland) 1,786 11,695 Valspar Corp. 71 4,457 voestalpine AG (Austria) 165 5,327 Westlake Chemical Corp. 22 1,593 Capital goods (0.9%) ABB, Ltd. (Switzerland) 605 11,791 BAE Systems PLC (United Kingdom) 3,673 19,261 Cummins, Inc. 122 11,976 Dover Corp. 133 8,457 Emerson Electric Co. 426 21,398 Fluor Corp. 129 6,847 Lockheed Martin Corp. 166 15,488 McDermott International, Inc. (NON) 213 2,243 Metso Corp. OYJ (Finland) 285 10,716 Pentair, Ltd. 70 3,394 Raytheon Co. 234 13,368 Staples, Inc. 432 5,054 Textron, Inc. 220 5,168 Vinci SA (France) 418 18,443 Communication services (1.3%) AT&T, Inc. 465 15,870 Belgacom SA (Belgium) 622 18,274 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 5,113 6,288 Comcast Corp. Class A 983 36,548 Deutsche Telekom AG (Germany) 1,736 19,123 France Telecom SA (France) 1,581 16,735 IAC/InterActiveCorp. 105 4,951 Koninklijke (Royal) KPN NV (Netherlands) 708 4,005 NTT DoCoMo, Inc. (Japan) 10 14,423 Telecom Corp. of New Zealand, Ltd. (New Zealand) 7,433 14,096 Telstra Corp., Ltd. (Australia) 2,028 9,122 Verizon Communications, Inc. 829 36,575 Vodafone Group PLC (United Kingdom) 4,488 11,587 Conglomerates (0.4%) AMETEK, Inc. 189 7,055 Bouygues SA (France) 638 15,753 Danaher Corp. 330 17,810 General Electric Co. 893 18,869 Tyco International, Ltd. 292 8,284 Consumer cyclicals (2.8%) Adecco SA (Switzerland) 373 18,431 ADT Corp. (The) (NON) 146 6,701 Advance Auto Parts, Inc. 51 3,731 Alliance Data Systems Corp. (NON) 49 6,982 Asahi Glass Co., Ltd. (Japan) 2,000 15,236 Bayerische Motoren Werke (BMW) AG (Germany) 245 21,728 Bed Bath & Beyond, Inc. (NON) 140 8,221 CBS Corp. Class B 355 12,773 Coach, Inc. 152 8,792 Dai Nippon Printing Co., Ltd. (Japan) 2,000 14,969 Daihatsu Motor Co., Ltd. (Japan) 1,000 17,747 Daimler AG (Registered Shares) (Germany) 141 6,965 Daito Trust Construction Co., Ltd. (Japan) 200 19,385 Dillards, Inc. Class A 61 5,424 Dolby Laboratories, Inc. Class A (NON) 60 2,002 Dun & Bradstreet Corp. (The) 46 3,642 Expedia, Inc. 78 4,825 Foot Locker, Inc. 247 8,852 Gannett Co., Inc. 192 3,437 Geberit International AG (Switzerland) 36 7,606 General Motors Co. (NON) 401 10,378 Home Depot, Inc. (The) 413 26,874 Host Hotels & Resorts, Inc. (R) 2,265 33,273 Hugo Boss AG (Germany) 130 13,634 Lear Corp. 76 3,319 Lowe's Cos., Inc. 296 10,683 Macy's, Inc. 234 9,056 Marriott International, Inc. Class A 163 5,915 McGraw-Hill Cos., Inc. (The) 173 9,188 Mediaset SpA (Italy) 2,466 4,073 News Corp. Class A 647 15,942 Next PLC (United Kingdom) 336 19,708 O'Reilly Automotive, Inc. (NON) 77 7,244 PetSmart, Inc. 80 5,653 Priceline.com, Inc. (NON) 10 6,632 Steven Madden, Ltd. (NON) 1 45 Swire Pacific, Ltd. Class A (Hong Kong) 2,000 24,516 TABCORP Holdings, Ltd. (Australia) 7,577 22,141 Towers Watson & Co. Class A 52 2,750 Trump Entertainment Resorts, Inc. (NON) 6 24 URS Corp. 72 2,713 Vertis Holdings, Inc. (F) 11 — Viacom, Inc. Class B 277 14,296 Wal-Mart Stores, Inc. 73 5,257 Wyndham Worldwide Corp. 105 5,154 Wynn Resorts, Ltd. 50 5,620 Consumer staples (2.6%) Brinker International, Inc. 75 2,246 British American Tobacco (BAT) PLC (United Kingdom) 374 19,618 Campbell Soup Co. 170 6,248 Church & Dwight Co., Inc. 38 2,058 Coca-Cola Co. (The) 246 9,328 Coca-Cola West Co., Ltd. (Japan) 1,000 15,527 ConAgra Foods, Inc. 330 9,854 Costco Wholesale Corp. 236 24,542 CVS Caremark Corp. 471 21,906 Dole Food Co., Inc. (NON) 1,049 12,046 Dr. Pepper Snapple Group, Inc. 114 5,113 ITOCHU Corp. (Japan) 1,200 11,995 Kao Corp. (Japan) 800 21,962 Kirin Holdings Co., Ltd. (Japan) 1,000 12,264 Kroger Co. (The) 421 11,047 Lorillard, Inc. 91 11,026 McDonald's Corp. 45 3,917 Metcash, Ltd. (Australia) 1,773 6,347 Metro AG (Germany) 635 17,781 Molson Coors Brewing Co. Class B 141 5,846 Nestle SA (Switzerland) 368 24,085 PepsiCo, Inc. 61 4,283 Philip Morris International, Inc. 471 42,333 Procter & Gamble Co. (The) 223 15,572 Reckitt Benckiser Group PLC (United Kingdom) 92 5,785 Robert Half International, Inc. 132 3,730 Suedzucker AG (Germany) 340 13,394 Sumitomo Corp. (Japan) 600 7,446 Tesco PLC (United Kingdom) 3,717 19,360 Unilever NV ADR (Netherlands) 653 24,777 Unilever PLC (United Kingdom) 211 8,123 Walgreen Co. 280 9,495 Woolworths, Ltd. (Australia) 375 11,459 Energy (2.1%) BP PLC (United Kingdom) 5,424 37,506 Chevron Corp. 315 33,292 ConocoPhillips 96 5,466 Cosmo Oil Co., Ltd. (Japan) 6,000 11,646 Diamond Offshore Drilling, Inc. 51 3,519 Exxon Mobil Corp. 531 46,802 Helmerich & Payne, Inc. 65 3,393 HollyFrontier Corp. 128 5,802 Marathon Oil Corp. 308 9,502 Marathon Petroleum Corp. 176 10,479 Murphy Oil Corp. 104 5,901 National Oilwell Varco, Inc. 170 11,611 Occidental Petroleum Corp. 174 13,087 Oceaneering International, Inc. 140 7,375 Peabody Energy Corp. 154 3,867 Phillips 66 48 2,514 Royal Dutch Shell PLC Class A (United Kingdom) 1,037 34,716 Royal Dutch Shell PLC Class B (United Kingdom) 440 15,188 Schlumberger, Ltd. 60 4,297 Seadrill, Ltd. (Norway) 275 10,584 Superior Energy Services, Inc. (NON) 117 2,376 Tesoro Corp. 115 4,862 TonenGeneral Sekiyu KK (Japan) 2,000 18,560 Total SA (France) 464 23,218 Valero Energy Corp. 433 13,969 Williams Cos., Inc. (The) 172 5,648 Financial (0.1%) Assurant, Inc. 99 3,387 CBOE Holdings, Inc. 158 4,737 CIT Group, Inc. (NON) 72 2,668 Nasdaq OMX Group, Inc. (The) 212 5,137 Financials (0.2%) Bank of America Corp. 183 1,804 Camden Property Trust (R ) 133 8,738 Citigroup, Inc. 101 3,492 Goldman Sachs Group, Inc. (The) 71 8,363 Hartford Financial Services Group, Inc. (The) 375 7,943 Health care (2.9%) Abbott Laboratories 40 2,600 Aetna, Inc. 204 8,811 AmerisourceBergen Corp. 156 6,586 Amgen, Inc. 55 4,884 AstraZeneca PLC (United Kingdom) 508 24,144 C.R. Bard, Inc. 52 5,149 Celgene Corp. (NON) 58 4,558 Eli Lilly & Co. 480 23,539 Endo Health Solutions, Inc. (NON) 126 3,611 Forest Laboratories, Inc. (NON) 396 14,042 Gilead Sciences, Inc. (NON) 205 15,375 GlaxoSmithKline PLC (United Kingdom) 743 15,886 HCA Holdings, Inc. 88 2,794 Health Management Associates, Inc. Class A (NON) 225 1,789 Humana, Inc. 94 6,149 Johnson & Johnson 214 14,922 McKesson Corp. 131 12,376 Merck & Co., Inc. 159 7,044 Novartis AG (Switzerland) 334 20,670 Omega Healthcare Investors, Inc. (R) 1,471 33,715 Omnicare, Inc. 84 3,044 Orion OYJ Class B (Finland) 552 14,782 Pfizer, Inc. 1,677 41,959 Roche Holding AG-Genusschein (Switzerland) 84 16,534 Sabra Health Care REIT, Inc. (R) 1,067 23,154 Sanofi (France) 233 20,806 Takeda Pharmaceutical Co., Ltd. (Japan) 600 27,440 United Therapeutics Corp. (NON) 80 4,204 UnitedHealth Group, Inc. 463 25,183 Ventas, Inc. (R) 1,073 68,296 Warner Chilcott PLC Class A 266 3,102 Insurance (1.0%) Allied World Assurance Co. Holdings AG 44 3,571 American Financial Group, Inc. 87 3,450 AMP, Ltd. (Australia) 3,832 18,396 Aon PLC 250 14,200 Arch Capital Group, Ltd. (NON) 129 5,818 Aviva PLC (United Kingdom) 2,782 15,622 Baloise Holding AG (Switzerland) 89 7,467 Berkshire Hathaway, Inc. Class B (NON) 113 9,953 CNP Assurances (France) 1,273 18,543 Everest Re Group, Ltd. 46 4,990 Fidelity National Financial, Inc. Class A 228 5,520 NKSJ Holdings, Inc. (Japan) 1,200 22,752 PartnerRe, Ltd. 33 2,735 ProAssurance Corp. 25 2,267 Prudential Financial, Inc. 53 2,762 Reinsurance Group of America, Inc. Class A 33 1,690 RenaissanceRe Holdings, Ltd. 52 4,304 RSA Insurance Group PLC (United Kingdom) 8,408 15,828 Validus Holdings, Ltd. 89 3,156 W.R. Berkley Corp. 117 4,651 Investment banking/Brokerage (0.4%) Delek Group, Ltd. (Israel) 23 5,163 Eaton Vance Corp. 203 6,472 Investment AB Kinnevik Class B (Sweden) 1,153 22,459 Jefferies Group, Inc. 312 5,292 Man Group PLC (United Kingdom) 9,275 11,412 Morgan Stanley 685 11,556 TD Ameritrade Holding Corp. 337 5,459 Real estate (10.6%) Alexandria Real Estate Equities, Inc. (R) 81 5,502 American Campus Communities, Inc. (R) 66 2,891 Apartment Investment & Management Co. Class A (R) 1,791 44,900 AvalonBay Communities, Inc. (R) 693 91,330 Boston Properties, Inc. (R) 924 94,830 BRE Properties (R) 37 1,800 Chimera Investment Corp. (R) 784 2,148 CommonWealth REIT (R) 2,322 35,132 Digital Realty Trust, Inc. (R) 321 20,717 Duke Realty Corp. (R) 207 2,795 DuPont Fabros Technology, Inc. (R) 1,460 33,711 Equity Residential Trust (R) 2,006 111,353 Essex Property Trust, Inc. (R) 59 8,289 Extra Space Storage, Inc. (R) 1,117 39,263 Federal Realty Investment Trust (R) 518 53,893 First Industrial Realty Trust (NON) (R) 745 9,834 General Growth Properties (R) 3,176 61,519 Government Properties Income Trust (R) 1,345 31,002 HCP, Inc. (R) 2,359 106,273 Health Care REIT, Inc. (R) 888 52,294 Kimco Realty Corp. (R) 3,051 58,762 Liberty Property Trust (R) 134 4,667 Macerich Co. (The) (R) 1,017 57,461 Medical Properties Trust, Inc. (R) 2,572 30,015 Pennsylvania Real Estate Investment Trust (R) 1,344 22,391 Post Properties, Inc. (R) 858 42,154 Prologis, Inc. (R) 2,442 82,881 Public Storage (R) 882 124,044 Ramco-Gershenson Properties Trust (R) 1,576 21,087 Rayonier, Inc. (R) 83 4,137 Realty Income Corp. (R) 245 9,967 Regency Centers Corp. (R) 106 4,966 Senior Housing Properties Trust (R) 129 2,883 Simon Property Group, Inc. (R) 1,625 247,211 SL Green Realty Corp. (R) 772 58,193 Stockland (Units) (Australia) (R) 5,065 17,919 Sunstone Hotel Investors, Inc. (NON) (R) 2,640 27,245 Taubman Centers, Inc. (R) 78 6,043 UDR, Inc. (R) 507 11,666 Vornado Realty Trust (R) 1,431 109,371 Technology (2.1%) Agilent Technologies, Inc. 220 8,424 AOL, Inc. (NON) 211 7,917 Apple, Inc. 157 91,889 Applied Materials, Inc. 541 5,805 BMC Software, Inc. (NON) 161 6,595 Broadcom Corp. Class A (NON) 210 6,800 Brocade Communications Systems, Inc. (NON) 468 2,658 CA, Inc. 284 6,293 Cadence Design Systems, Inc. (NON) 386 4,914 Cisco Systems, Inc. 1,079 20,404 Computer Sciences Corp. 109 4,149 Dell, Inc. 575 5,543 Google, Inc. Class A (NON) 47 32,823 IBM Corp. 111 21,098 Intel Corp. 347 6,791 KLA-Tencor Corp. 91 4,138 L-3 Communications Holdings, Inc. 82 6,302 Lam Research Corp. (NON) 85 2,985 Microsoft Corp. 1,495 39,797 Nokia OYJ (Finland) 3,364 11,156 NVIDIA Corp. (NON) 307 3,678 Oracle Corp. 696 22,342 Polycom, Inc. (NON) 140 1,464 QLogic Corp. (NON) 420 3,982 Qualcomm, Inc. 73 4,644 Symantec Corp. (NON) 501 9,399 Tech Data Corp. (NON) 46 2,032 Teradyne, Inc. (NON) 167 2,612 Vishay Intertechnology, Inc. (NON) 191 1,853 Western Digital Corp. 124 4,147 Transportation (0.4%) ComfortDelgro Corp., Ltd. (Singapore) 8,000 11,273 Delta Air Lines, Inc. (NON) 663 6,630 Deutsche Post AG (Germany) 399 8,282 Sydney Airport (Australia) 5,140 19,043 United Continental Holdings, Inc. (NON) 206 4,165 United Parcel Service, Inc. Class B 69 5,045 Wabtec Corp. 44 3,723 Yangzijiang Shipbuilding Holdings, Ltd. (China) 11,000 8,426 Utilities and power (1.0%) AES Corp. (The) 522 5,570 Ameren Corp. 200 5,994 CenterPoint Energy, Inc. 344 6,787 Chubu Electric Power Co., Inc. (Japan) 900 12,162 CMS Energy Corp. 220 5,375 DTE Energy Co. 135 8,178 Dynegy, Inc. (NON) 610 11,283 Electricite de France SA (EDF) (France) 597 10,959 Enel SpA (Italy) 3,499 13,261 Energias de Portugal (EDP) SA (Portugal) 1,985 5,024 Entergy Corp. 134 8,514 Hokuriku Electric Power Co. (Japan) 1,100 12,183 PG&E Corp. 281 11,507 Red Electrica Corporacion SA (Spain) 274 12,697 RWE AG (Preference) (Germany) 415 15,685 Snam SpA (Italy) 2,573 11,377 TECO Energy, Inc. 203 3,412 Westar Energy, Inc. 112 3,214 Total common stocks (cost $4,872,016) INVESTMENT COMPANIES (10.4%) (a) Shares Value Putnam Absolute Return 700 Fund Class Y (AFF) 136,221 $1,606,047 SPDR S&P rust 648 92,055 SPDR S&P Midcap rust 69 12,582 Total investment Companies (cost $1,696,507) CONVERTIBLE BONDS AND NOTES (7.5%) (a) Principal amount Value Basic materials (0.3%) Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 $23,000 $24,452 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 19,000 19,796 Capital goods (0.5%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 25,000 26,250 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 20,000 20,175 Meritor, Inc. 144A cv. company guaranty sr. unsec. notes 7 7/8s, 2026 18,000 16,285 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 22,000 21,725 Communication services (0.9%) Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 21,000 48,353 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 46,000 43,614 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 23,000 29,282 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 38,000 4,180 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 17,000 33,851 Consumer cyclicals (1.8%) Callaway Golf Co. 144A cv. sr. unsec. bonds 3 3/4s, 2019 21,000 22,850 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 12,000 12,330 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 20,000 29,626 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 20,000 20,675 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 63,000 30,122 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 33,000 47,774 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 37,000 36,861 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 57,000 58,033 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 19,000 31,219 Consumer staples (0.4%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 15,000 15,713 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 22,000 21,546 Vector Group Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 25,000 27,281 Energy (0.9%) Alpha Natural Resources, Inc. cv. sr. unsec. notes 2 3/8s, 2015 22,000 19,718 Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 48,000 38,610 Endeavour International Corp. cv. company guaranty sr. unsec. unsub. notes 5 1/2s, 2016 20,000 17,300 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 23,000 21,016 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 25,000 22,734 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (NON) 15,000 103 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 20,000 22,900 Financials (0.9%) Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 32,000 34,380 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 15,000 15,319 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 18,000 27,360 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 25,000 23,000 PHH Corp. cv. sr. unsec. notes 4s, 2014 36,000 39,983 Health care (0.6%) Alere, Inc.cv. sr. unsec. sub. notes 3s, 2016 6,000 5,625 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) (F) (NON) 25,000 4,750 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 14,000 3,500 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 28,000 18,778 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 3/1/18) 2042 (STP) 38,000 36,646 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 9,000 8,899 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 21,000 26,434 Technology (1.2%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 26,000 23,985 Digital River, Inc. cv. sr. unsec. notes 2s, 2030 33,000 31,433 Micron Technology, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2032 35,000 32,638 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 20,000 21,000 Safeguard Scientifics, Inc. 144A cv. sr. unsec. notes 5 1/4s, 2018 51,000 52,020 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 27,000 25,245 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 17,000 17,128 Transportation (—%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 23,000 7,777 Total convertible bonds and notes (cost $1,247,180) CONVERTIBLE PREFERRED STOCKS (7.2%) (a) Shares Value Basic materials (—%) Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. (F) 1,775 $18 18 Capital goods (0.4%) United Technologies Corp. $3.75 cv. pfd. 1,150 62,928 Communication services (0.3%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 800 36,400 Iridium Communications, Inc. 144A $7.00 cv. pfd. 135 12,336 Consumer cyclicals (1.6%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 2,020 48,448 General Motors Co. Ser. B, $2.375 cv. pfd. 2,265 91,803 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 31 32,581 Nielsen Holdings NV $3.125 cv. pfd. 760 40,114 Stanley Black & Decker, Inc. $4.75 cv. pfd. 335 40,933 Consumer staples (0.2%) Bunge, Ltd. $4.875 cv. pfd. 370 37,833 Energy (0.3%) Apache Corp. Ser. D, $3.00 cv. pfd. 310 13,776 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 48 42,600 Financials (3.1%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 1,375 36,609 AMG Capital Trust II $2.575 cv. pfd. 1,085 51,334 Bank of America Corp. Ser. L, 7.25% cv. pfd. 82 91,328 Citigroup, Inc. $7.50 cv. pfd. 635 63,678 EPR Properties Ser. C, $1.44 cv. pfd. 1,435 31,470 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 725 40,774 Huntington Bancshares Ser. A, 8.50% cv. pfd. 33 40,917 MetLife, Inc. $3.75 cv. pfd. 976 43,286 Oriental Financial Group 144A Ser. C, 8.75% cv. pfd. (Puerto Rico) 12 15,060 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 60 74,250 Wintrust Financial Corp. $3.75 cv. pfd. 400 22,120 Transportation (0.3%) Genesee & Wyoming, Inc. $5.00 cv. pfd. 192 21,135 Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 2,375 20,443 Utilities and power (1.0%) AES Trust III $3.375 cv. pfd. 1,085 54,216 El Paso Energy Capital Trust I $2.375 cv. pfd. 965 51,386 NextEra Energy, Inc. $2.799 cv. pfd. 510 25,602 PPL Corp. $4.375 cv. pfd. 725 39,331 Total convertible preferred stocks (cost $1,137,743) CORPORATE BONDS AND NOTES (7.0%) (a) Principal amount Value Basic materials (0.1%) Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) $5,000 $5,588 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 5,000 5,292 Capital goods (0.1%) Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 10,000 13,376 Communication services (1.0%) American Tower Corp. sr. unsec. notes 7s, 2017 (R) 5,000 6,003 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 5,000 5,996 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 22,000 24,200 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 5,000 6,787 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 5,000 5,699 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 3,311 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 5,156 5,472 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 10,000 10,600 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,730 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 15,000 12,750 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 4,000 4,683 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 10,000 11,227 Sprint Capital Corp. company guaranty 6 7/8s, 2028 40,000 41,200 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 5,000 5,075 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 5,000 6,684 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 5,000 5,200 Consumer cyclicals (0.5%) ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 2,000 2,081 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 3,000 3,057 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 3,000 3,223 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 5,000 4,050 American Media, Inc. 144A notes 13 1/2s, 2018 320 278 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 5,000 4,800 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 7,000 4,463 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 5,000 5,400 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 5,000 5,713 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 5,000 6,038 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 8,000 8,205 Liberty Interactive, LLC debs. 8 1/4s, 2030 5,000 5,400 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 20,000 1,600 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 5,000 5,231 QVC, Inc. 144A sr. notes 7 1/8s, 2017 5,000 5,264 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 5,000 6,975 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 10,000 7,850 Consumer staples (0.7%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 2,000 2,786 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 5,000 4,963 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 14,099 12,901 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 10,000 11,550 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 8,000 8,520 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 10,000 12,730 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 5,000 5,609 McDonald's Corp. sr. unsec. notes 5.7s, 2039 15,000 19,999 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 5,000 5,113 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 20,000 20,600 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 10,000 11,375 Energy (0.5%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 3,000 3,135 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 5,000 6,682 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 5,000 5,796 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 15,000 15,788 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 5,000 5,529 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 10,000 11,500 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000 5,298 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 5,000 6,099 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 10,000 13,769 Williams Cos., Inc. (The) notes 8 3/4s, 2032 7,000 9,538 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,000 2,521 Financials (1.0%) American Express Co. sr. unsec. notes 8 1/8s, 2019 20,000 27,598 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 10,000 11,616 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 15,000 18,711 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 5,000 5,726 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 2,000 2,394 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 5,000 6,449 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.51s, 2016 5,000 4,915 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 5,000 6,524 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 5,000 5,401 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 5,000 6,277 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8.125s, 2038 5,000 5,700 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 5,000 4,075 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 5,000 5,300 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 5,000 4,950 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 5,000 7,686 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 5,000 5,425 Royal Bank of Scotland PLC (The) sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 5,000 5,809 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.308s, 2037 15,000 11,633 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 5,000 6,020 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 10,000 11,407 Health care (0.3%) Aetna, Inc. sr. unsec. notes 6 1/2s, 2018 5,000 6,239 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 2,000 2,135 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 2,000 2,018 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 25,000 27,813 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 5,000 5,188 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 5,492 5,588 WellPoint, Inc. notes 7s, 2019 5,000 6,294 Technology (0.6%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 15,000 14,700 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 5,000 4,875 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 55,270 56,790 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 3,000 3,146 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 10,000 10,550 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 16,000 13,280 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 5,000 5,094 Transportation (—%) CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 5,000 5,462 Utilities and power (2.2%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 15,000 17,213 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,765 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 5,000 6,552 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 100,000 123,685 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 5,000 6,130 Dynegy Holdings, LLC bonds 7 3/4s, 2019 25,000 125 Edison Mission Energy sr. unsec. notes 7.2s, 2019 (In default) (NON) 10,000 5,038 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 5,000 7,216 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 5,000 5,867 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 5,000 6,637 Energy Future Holdings Corp. sr. notes 9 3/4s, 2019 35,000 36,225 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 37,000 39,220 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 5,000 5,410 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 5,000 5,538 Nevada Power Co. notes 6 1/2s, 2018 10,000 12,649 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 15,000 17,002 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 4,000 4,527 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 5,000 5,300 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 5,000 6,790 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 10,000 10,748 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 15,000 20,529 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 5,000 5,400 Total corporate bonds and notes (cost $1,048,744) U.S. TREASURY OBLIGATIONS (3.5%) (a) Principal amount Value U.S. Treasury Bonds 5 1/4s, November 15, 2028 $32,000 $45,127 4 5/8s, February 15, 2040 30,000 41,490 4 1/2s, February 15, 2036 17,000 22,849 4 3/8s, May 15, 2041 95,000 126,768 U.S. Treasury Notes 3 1/2s, February 15, 2018 31,000 35,479 3 1/8s, October 31, 2016 75,000 82,758 1 7/8s, September 30, 2017 17,000 18,032 1 3/8s, May 15, 2013 68,000 68,377 1s, August 31, 2016 140,000 142,962 Total U.S. treasury Obligations (cost $561,016) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.4%) (a) Principal amount Value Indonesia (Republic of) 144A notes 5 1/4s, 2042 $200,000 $234,750 Total foreign government and agency bonds and notes (cost $196,341) MORTGAGE-BACKED SECURITIES (0.7%) (a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 06-5, Class A3, 5.39s, 2047 $11,000 $11,593 FRB Ser. 05-1, Class A4, 5.077s, 2042 18,000 18,700 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.952s, 2039 6,378 6,427 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.892s, 2038 137,467 244 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD11, Class A2, 5.988s, 2049 17,850 18,419 Ser. 07-LD12, Class A2, 5.827s, 2051 4,943 5,042 Ser. 07-LDPX, Class A3S, 5.317s, 2049 14,000 14,364 Ser. 2007-LDPX, Class A2S, 5.305s, 2049 15,477 15,621 Ser. 04-CB8, Class B, 4 1/2s, 2039 10,000 10,219 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 2,000 2,168 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.502s, 2040 236,335 1,574 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.937s, 2050 4,451 4,529 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2, 5.569s, 2046 11,272 11,584 Total mortgage-backed securities (cost $118,195) UNITS (0.3%) (a) Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 45,000 $41,850 Total Units (cost $41,613) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $10,000 $13,981 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 10,000 13,738 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 5,000 5,961 Total municipal bonds and notes (cost $25,068) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 5 $4,868 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 430 11,202 Total preferred stocks (cost $14,301) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $ 0.01 6,345 $1,269 Total warrants (cost $1,269) SHORT-TERM INVESTMENTS (30.3%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.16% (AFF) 3,875,799 $3,875,799 SSgA Prime Money Market Fund 0.10% (P) 110,000 110,000 U.S. Treasury Bills with effective yields ranging from 0.162% to 0.163%, August 22, 2013 $500,000 499,453 U.S. Treasury Bills with an effective yield of 0.182%, May 2, 2013 (SEG) 500,000 499,710 Total short-term investments (cost $4,984,815) TOTAL INVESTMENTS Total investments (cost $15,944,808) (b) FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $684,045) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 12/20/12 $96,388 $96,198 $190 Barclays Bank PLC Euro Buy 12/20/12 780 779 1 Hong Kong Dollar Buy 12/20/12 981 981 — Japanese Yen Buy 12/20/12 1,388 1,087 301 Swiss Franc Buy 12/20/12 15,867 15,837 30 Citibank, N.A. Danish Krone Buy 12/20/12 18,312 18,017 295 Euro Sell 12/20/12 40,714 40,636 (78) Singapore Dollar Buy 12/20/12 8,029 8,034 (5) Swiss Franc Buy 12/20/12 8,203 8,172 31 Swiss Franc Sell 12/20/12 8,203 8,205 2 Credit Suisse AG Australian Dollar Buy 12/20/12 208 209 (1) Australian Dollar Sell 12/20/12 208 207 (1) British Pound Buy 12/20/12 1,762 1,806 (44) Euro Sell 12/20/12 5,463 5,452 (11) Japanese Yen Buy 12/20/12 3,768 4,018 (250) New Zealand Dollar Sell 12/20/12 25,751 25,827 76 Norwegian Krone Buy 12/20/12 14,362 14,308 54 Swedish Krona Sell 12/20/12 270 270 — Swiss Franc Buy 12/20/12 108 107 1 Swiss Franc Sell 12/20/12 108 108 — Deutsche Bank AG Euro Buy 12/20/12 11,707 11,646 61 Euro Sell 12/20/12 11,707 11,687 (20) Goldman Sachs International Australian Dollar Buy 12/20/12 4,378 4,371 7 Australian Dollar Sell 12/20/12 4,378 4,354 (24) Euro Buy 12/20/12 7,284 7,256 28 Euro Sell 12/20/12 7,284 7,270 (14) Swedish Krona Sell 12/20/12 10,516 10,501 (15) HSBC Bank USA, National Association Euro Sell 12/20/12 56,324 56,195 (129) Singapore Dollar Buy 12/20/12 573 571 2 Singapore Dollar Sell 12/20/12 573 574 1 Swiss Franc Buy 12/20/12 11,657 11,598 59 JPMorgan Chase Bank N.A. Australian Dollar Sell 12/20/12 24,599 24,455 (144) British Pound Buy 12/20/12 2,083 2,100 (17) Hong Kong Dollar Buy 12/20/12 1,342 1,342 — Japanese Yen Buy 12/20/12 5,650 5,669 (19) Japanese Yen Sell 12/20/12 5,650 5,811 161 Singapore Dollar Buy 12/20/12 6,882 6,872 10 Singapore Dollar Sell 12/20/12 6,882 6,859 (23) Royal Bank of Scotland PLC (The) British Pound Buy 12/20/12 27,076 27,278 (202) British Pound Sell 12/20/12 27,076 27,057 (19) Japanese Yen Buy 12/20/12 1,859 1,912 (53) Japanese Yen Sell 12/20/12 1,859 1,910 51 State Street Bank and Trust Co. Australian Dollar Buy 12/20/12 3,752 3,732 20 Australian Dollar Sell 12/20/12 3,752 3,758 6 Euro Buy 12/20/12 74,535 74,372 163 Euro Sell 12/20/12 74,535 74,181 (354) Israeli Shekel Sell 12/20/12 1,729 1,685 (44) UBS AG Norwegian Krone Sell 12/20/12 10,586 10,513 (73) WestPac Banking Corp. Euro Buy 12/20/12 14,178 14,154 24 Euro Sell 12/20/12 14,178 14,104 (74) Total FUTURES CONTRACTS OUTSTANDING at 11/30/12 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Bond Ultra 30 yr (Short) 1 $165,938 Mar-13 $52 U.S. Treasury Note 5 yr (Long) 2 249,438 Mar-13 512 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- $— EUR 10,000 9/20/13 477 bp $587 JPMorgan Chase Bank N.A. DJ CDX EM Series 15 Version 1 Index BB+/P (200,000) $1,600,000 6/20/16 500 bp (33,314) DJ CDX NA HY Series 19 Index B+/P (34,938) 2,150,000 12/20/17 500 bp (22,205) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at November 30, 2012. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDS Global Depository Shares: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $16,462,743. (b) The aggregate identified cost on a tax basis is $16,017,311, resulting in gross unrealized appreciation and depreciation of $990,160 and $483,592, respectively, or net unrealized appreciation of $506,568. (NON) Non-income-producing security. (STP) The interest or dividend rate and date shown parenthetically represent the new interest or dividend rate to be paid and the date the fund will begin accruing interest or dividend income at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. For investments in Putnam Money Market Liquidity Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $3,258,200 $2,744,008 $2,126,409 $4,213 $— $3,875,799 Putnam Absolute Return 700 Fund (Class Y) 1,693,638 202,598 358,068 — — 1,606,047 Totals $— Market values are shown for those securities affiliated at period end. * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $4,179,211 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $2,200,000 on forward currency contracts for the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $816 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $210,543 $— $— Capital goods 153,604 — — Communication services 207,597 — — Conglomerates 67,771 — — Consumer cyclicals 461,513 24 — Consumer staples 420,513 — — Energy 345,180 — — Financials 2,292,353 — — Health care 477,148 — — Technology 352,634 — — Transportation 66,587 — — Utilities and power 163,182 — — Total common stocks 24 — Convertible bonds and notes — 1,232,024 8,250 Convertible preferred stocks 62,928 1,119,763 18 Corporate bonds and notes — 1,154,656 — Foreign government and agency bonds and notes — 234,750 — Investment Companies 1,710,684 — — Mortgage-backed securities — 120,484 — Municipal bonds and notes — 33,680 — Preferred stocks — 16,070 — U.S. Treasury Obligations — 583,842 — Units — 41,850 — Warrants — — 1,269 Short-term investments 3,985,799 999,163 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(40) $— Futures contracts 564 — — Credit default contracts — 180,006 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $180,006 $— Foreign exchange contracts 1,574 1,614 Equity contracts 1,269 — Interest rate contracts 564 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2013
